          Case 3:19-cv-01992-IM           Document 1     Filed 12/09/19    Page 1 of 74




Joel Shapiro, OSB #003814
joel@joelshapirolaw.com
Law Office of Joel Shapiro, LLC
1312 SW 16th Ave, 2nd Floor
Portland, Oregon 97201
(503) 224-5950
Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION


A.B., an individual,                                 Case No.: 3:19-cv-1992

                             Plaintiff,              COMPLAINT
                                                     Trafficking Victims Protection Reauthorization
v.                                                   Act (18 U.S.C. § 1595)

HILTON WORLDWIDE HOLDINGS, INC.;                     DEMAND FOR JURY TRIAL
WYNDHAM HOTELS & RESORTS, INC.;
MARRIOTT INTERNATIONAL, INC.;
CHOICE HOTELS CORPORATION;
EXTENDED STAY AMERICA, INC.; and
RED LION HOTELS CORPORATION,

                       Defendant(s).
_____________________________________


                                           COMPLAINT

     COMES NOW the Plaintiff A.B., by and through the undersigned counsel, and respectfully

 submits her complaint for damages and makes the following averments.


                                          INTRODUCTION


      1. For years, sex trafficking ventures have brazenly operated in and out of hotels

COMPLAINT                                        1
             Case 3:19-cv-01992-IM            Document 1        Filed 12/09/19       Page 2 of 74




    throughout this country. Criminals parade their misconduct openly on hotel properties

    throughout the United States while the hotels and hospitality industry continues to neglect the

    criminal misconduct to continue earning a profit at the expense of human life, human rights,

    and human dignity.

       2.   All Defendants, including Hilton Worldwide Holdings, Inc. (hereinafter “Hilton”),

    Wyndham Hotels & Resorts, Inc. (hereinafter “Wyndham”), Marriott International Inc.,

    (hereinafter “Marriott”), Choice Hotels Corporation (hereinafter “Choice Hotels” or

    “Choice”), Extended Stay America, Inc. (hereinafter “ESA”), and Red Lion Hotels

    Corporation (hereinafter “RLHC”) 1 know and have known for more than a decade that sex

    trafficking repeatedly occurs under their flag throughout the country. Rather than taking timely

    and effective measures to thwart this epidemic, Defendant Hotels have instead chosen to

    ignore the open and obvious presence of sex trafficking on their properties, enjoying the profit

    from rooms rented for this explicit and apparent purpose.

      3.     This action for damages is brought by the Plaintiff, a survivor of sex trafficking

    hereinafter identified by her initials A.B., under the federal William Wilberforce Trafficking

    Victims Protection Reauthorization Act of 2008 (hereinafter “TVPRA”).

      4. A.B. was trafficked for commercial sex at the age of 22 years old in Oregon and

    Washington. In order to keep a roof over her head, she had to work for her share. A.B. was

    sold via commercial sex transactions at the Defendants’ hotel properties through force, fraud,

    and coercion as the Defendants did nothing but profit.

        5. The Plaintiff now brings this action for damages against the Defendants listed herein.

    Each of the Defendants, in violation of 18 U.S.C. § 1595, knowingly benefited from


1
    Collectively, Hilton, Wyndham, Marriott, Choice, ESA, and RLHC may be referred to as “Defendant Hotels.”

COMPLAINT                                               2
          Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19    Page 3 of 74




 facilitating a venture that they knew, or at the very least should have known, to be engaging in

 sex trafficking in violation of 18 U.S.C. § 1591(a).

     6. A.B. was advertised on www.backpage.com and sexually exploited at hotels in Salem

 and Portland, Oregon and Vancouver, Washington, including the DoubleTree, Days Inn

 Vancouver, Residence Inn Marriott, Extended Stay America, Rodeway Inn, and Red Lion Inn.

     7. As a direct and proximate result of Hilton, Wyndham, Marriott, Choice Hotels, ESA,

 and RLHC’s consistent refusals to prevent human trafficking on their hotel properties, A.B.

 was sex trafficked, sexually exploited, and victimized repeatedly at Hilton, Wyndham,

 Marriott, and Choice, Extended Stay America, and Red Lion brand hotels.

   8.     The Plaintiff brings this action pursuant to the Trafficking Victims Protection

Reauthorization Act 18 U.S.C. §1595, against the Defendants who enabled, harbored, held,

facilitated, or otherwise financially benefited, or any combination of the foregoing, from a sex

trafficking venture in which A.B. was trafficked for sex, sexually exploited, and victimized in

violation of the TVPRA.

                                             PARTIES

     9.   Plaintiff A.B. is a natural person who currently resides in St. Petersburg, Florida.

 During the time she was trafficked for sex, she was a resident and citizen of Oregon.

              a. Plaintiff A.B. was 22 years old when she was first sold throughout Oregon

                 and Washington for the purposes of commercial sex. The Plaintiff is a victim

                 of trafficking pursuant to 22 U.S.C. §7102 (15) and 18 U.S.C. §1591 (a), and

                 a victim of a “severe form of trafficking” as it is defined under 22 U.S.C

                 §7102 (14).

              b. Due to the sensitive nature of the issues, Plaintiff A.B. requests this Court to



COMPLAINT                                        3
           Case 3:19-cv-01992-IM               Document 1          Filed 12/09/19        Page 4 of 74




                    grant a protective order pursuant to Federal Rule of Civil Procedure 26(c) to

                    permit her to proceed under a pseudonym to ensure Defendants keep

                    Plaintiff’s identity confidential throughout the pendency of the lawsuit

                    thereafter. 2

                c. Generally, under the Federal Rules of Civil Procedure, pleadings must state

                                                    3
                    the name of all parties.            However, there are exceptions when the issues

                    involved are of a sensitive and highly personal nature. 4 For good cause, the

                    Court may issue an order to protect a party or person from annoyance,

                    embarrassment, oppression, or undue burden or expense. 5

                d. Here, pseudonym status and to proceed under seal is warranted because this

                    litigation will involve the disclosure of stigmatizing sexual information,

                    including rape. Plaintiff fears stigma from her family, friends, employer, and

                    community if her true identity was revealed in the public record.

                e. Plaintiff should not be compelled to disclose her identity in order to maintain

                    her privacy and safety. Plaintiff’s privacy interest substantially outweighs the

                    customary practice of judicial openness. 6


2
          In cases where the plaintiffs have demonstrated a need for anonymity, the district court should use its
powers to manage pretrial proceedings under Fed. R. Civ. P. 16(b), and to issue protective orders limiting disclosure
of the party’s name under Fed. R. Civ. P. 26(c), to preserve the party’s anonymity to the greatest extent possible
without prejudicing the opposing party’s ability to litigate the case. Does I thru XXIII v. Advanced Textile Corp., 214
F.3d 1058, 1069 (9th Cir. 2000).
3
  Fed. R. Civ. P. 10(a).
4
          A district court must balance the need for anonymity against the general presumption that the parties’
identities are public information and the risk of unfairness to the opposing party. See e.g., M.M. v. Zavaras, 139 F.3d
798, 803 (10th Cir.1998); James v. Jacobson, 6 F.3d at 238 (4th Cir.); Doe v. Frank, 951 F.2d 320, 323–24 (11th
Cir.1992); Doe v. Stegall, 653 F.2d at 186 (5th Cir.); see also Doe v. Frank at 323 (11th Cir. 1992) (holding that a
plaintiff should be permitted to proceed anonymously in cases involving matters of a highly sensitive and personal
nature, real danger of physical harm, or where the injury litigated against would be incurred as a result of the
disclosure of the plaintiff’s identity).
5
          Fed. R. Civ. P. 26(c).
6
          Supra n. 2 at 1068 (the court joined its 4th, 5th, 10th, and 11th sister circuits in holding that a party may

COMPLAINT                                                 4
           Case 3:19-cv-01992-IM             Document 1         Filed 12/09/19       Page 5 of 74




               f.   Moreover, Defendants will not be prejudiced. Plaintiff will agree to reveal her

                    identity to Defendants for the limited purpose of investigating Plaintiff’s

                    claims once the parties have entered into a protective order. Plaintiff simply

                    seeks redaction of Plaintiff’s personally identifying information from the

                    public docket and assurances that Defendants will not use or publish

                    Plaintiff’s identities in a manner that will compromise her personal life or

                    future employment prospects.

     10. Defendants Hilton Worldwide Holdings, Inc. is one of the largest hotel brands in the

 world. It is a Delaware corporation and can be served by its registered agent, Corporation

 Service Company, at 251 Little Falls Drive Wilmington, Delaware 19808.

               a. DoubleTree by Hilton (“DoubleTree”) is a Hilton Worldwide Holdings, Inc.

                    brand property.

               b. Defendant Hilton and the DoubleTree® are a single and joint employer with a

                    high degree of interrelated, intermingled, and unified operations at the

                    DoubleTree® hotel where the Plaintiff was trafficked for sex. Defendant Hilton

                    and the DoubleTree® each share the common policies and practices complained

                    of herein.

               c. Defendant Hilton and the DoubleTree® jointly employ or ratify the employment

                    of individuals through horizontal joint employment and/or vertical joint

                    employment.

               d. As an integrated enterprise and/or joint employer, Defendant Hilton and the

                    DoubleTree® are separately and jointly responsible for compliance with all


preserve his or her anonymity in judicial proceedings in special circumstances when the party’s need for anonymity
outweighs prejudice to the opposing party and the public’s interest in knowing the party’s identity).

COMPLAINT                                               5
        Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19     Page 6 of 74




                applicable laws.

           e. As an integrated enterprise and/or joint employer, Defendant Hilton and the

                DoubleTree® are jointly and severally liable for any damages caused by

                employees.

           f.   As hotel operator, Defendant Hilton controls the training and human

                trafficking or other related policies, including decisions on implementation

                and execution of policy for its branded properties including the DoubleTree

                hotel where A.B. was trafficked.

           g. Through its relationship with the staff at the DoubleTree ® where A.B. was

                trafficked and the perpetrator who trafficked A.B. at the DoubleTree ® hotels,

                Defendant Hilton knowingly benefited or received something of value from

                its facilitation of, or participation in, a venture which it knew or should have

                known had engaged in sex trafficking.

           h. Hilton benefits financially from room rentals and other incidentals recognized

                by renting rooms in which the Plaintiff was sex trafficked.

           i.   Hilton owns, supervises, and/or operates the DoubleTree® at 1000 NE

                Multnomah Street Portland, Oregon 97232.

   11. Defendant Wyndham Hotels and Resorts, Inc. (“Wyndham”) is one of the largest

hotel brands in the world with nearly 9,000 branded properties in more than eighty (80)

countries. It is a Delaware corporation and can be served by its registered agent, Corporate

Creations Network, Inc., at 3411 Silverside Road, Tatnall Building Suite 104, Wilmington,

Delaware 19810.

           a. Defendant Wyndham Hotels and Resorts, Inc. is the successor entity to



COMPLAINT                                      6
      Case 3:19-cv-01992-IM       Document 1     Filed 12/09/19    Page 7 of 74




             Wyndham Worldwide Corporation. Defendant Wyndham Hotels and Resorts,

             Inc. retains successor liability for wrongful acts of its predecessor Wyndham

             Worldwide Corporation.

        b. Days Inn® by Wyndham (“Days Inn®”) is a Wyndham Hotels and Resorts, Inc.

             brand property.

        c. Defendant Wyndham and the Days Inn® by Wyndham are a single and joint

             employer with a high degree of interrelated, intermingled, and unified

             operations at the Days Inn® by Wyndham Defendant hotel where the Plaintiff

             was trafficked for sex. Defendant Wyndham and the Days Inn® by Wyndham

             each share the common policies and practices complained of herein.

        d. Defendant Wyndham and the Days Inn® jointly employ or ratify the

             employment of individuals through horizontal joint employment and/or vertical

             joint employment.

        e. As an integrated enterprise and/or joint employer, Defendant Wyndham and the

             Days Inn® are separately and jointly responsible for compliance with all

             applicable laws.

        f.   As an integrated enterprise and/or joint employer, Defendant Wyndham and the

             Days Inn® are jointly and severally liable for any damages caused by

             employees.

        g. As a hotel operator, Defendant Wyndham controls the training and human

             trafficking or other related policies, including decisions on implementation

             and execution of policy for its branded properties including the Days Inn®

             hotel where A.B. was trafficked.



COMPLAINT                                  7
       Case 3:19-cv-01992-IM        Document 1        Filed 12/09/19   Page 8 of 74




          h. Through its relationship with the staff at the Days Inn® where A.B. was

               trafficked and the perpetrator who trafficked A.B. at Days Inn® hotels while

               registered as a guest there, Defendant Wyndham knowingly benefited or

               received something of value from its facilitation of, or participation in, a

               venture which it knew or should have known had engaged in sex trafficking.

          i.   Wyndham benefits financially from room rentals and other incidentals

               recognized by renting rooms in which the Plaintiff was sex trafficked.

          j.   Wyndham owns, supervises, and/or operates the Days Inn® located at 9107 NE

               Vancouver Mall Drive Vancouver, WA 98662.

   12. Defendant Marriott International, Inc. (“Marriott”) is one of the largest hotel brands

 in the world. It is a Delaware corporation and can be served by its registered agent CT

 Corporation System, 780 Commercial Street SE, Suite 100, Salem, Oregon 97301.

          a. Residence Inn® by Marriott Portland Airport at Cascade Station (“Residence

               Inn®”) is a Marriott brand property.

          b. Defendant Marriott and the Residence Inn® are a single and joint employer with

               a high degree of interrelated, intermingled, and unified operations at the

               Residence Inn® hotel where the Plaintiff was trafficked for sex. Defendant

               Marriott and the Residence Inn® each share the common policies and practices

               complained of herein.

          c. Defendant Marriott and the Residence Inn® jointly employ or ratify the

               employment of individuals through horizontal joint employment and/or vertical

               joint employment.

          d. As an integrated enterprise and/or joint employer, Defendant Marriott and the



COMPLAINT                                     8
       Case 3:19-cv-01992-IM          Document 1        Filed 12/09/19    Page 9 of 74




                Residence Inn® are separately and jointly responsible for compliance with all

                applicable laws.

           e. As an integrated enterprise and/or joint employer, Defendant Marriott and the

                Residence Inn® are jointly and severally liable for any damages caused by

                employees.

           f.   As hotel operator, Defendant Marriott controls the training and human

                trafficking or other related policies, including decisions on implementation

                and execution of policy for its branded properties including the Residence

                Inn® hotel where A.B. was trafficked.

           g. Defendant Marriott maintains that it considers guest safety and security to be

                important and requires the hotels in its portfolio to comply with Marriott

                brand standards and all local, state, and federal laws.

           h. Through its relationship with the Residence Inn® hotel where A.B. was

                trafficked and the perpetrator who trafficked A.B. at the Residence Inn® hotel,

                Defendant Marriott knowingly benefited or received something of value from

                its facilitation of, or participation in, a venture which it knew or should have

                known had engaged in sex trafficking.

           i.   Marriott benefits financially from room rentals and other incidentals

                recognized by renting rooms in which the Plaintiff was sex trafficked.

           j.   Marriott owns, supervisors, and/or operates the Residence Inn® located at

                9301 NE Cascades Parkway, Portland, Oregon 97220.

   13. Defendant Choice Hotels International, Inc. (“Choice Hotels”) is one of the largest

 hotel brands in the world. It is a Delaware corporation and can be served by its registered



COMPLAINT                                       9
          Case 3:19-cv-01992-IM             Document 1         Filed 12/09/19        Page 10 of 74




    agent United States Corporation Company, 50 West Broad Street, Suite 1330, Columbus,

    Ohio 43215.

               a. Rodeway Inn® is a Choice Hotels brand property.

               b. Defendant Choice and the Rodeway Inn® are a single and joint employer with a

                    high degree of interrelated, intermingled, and unified operations at the Rodeway

                    Inn® hotel where the Plaintiff was trafficked for sex. Defendant Choice and the

                    Rodeway Inn® each share the common policies and practices complained of

                    herein.

               c. Defendant Choice and the Rodeway Inn® jointly employ or ratify the

                    employment of individuals through horizontal joint employment and/or vertical

                    joint employment.

               d. As an integrated enterprise and/or joint employer, Defendant Choice and the

                    Rodeway Inn® are separately and jointly responsible for compliance with all

                    applicable laws.

               e. As an integrated enterprise and/or joint employer, Defendant Choice and the

                    Rodeway Inn® are jointly and severally liable for any damages caused by

                    employees.

               f.   As a hotel operator, Defendant Choice Hotels controls the training and human

                    trafficking or other related policies, including decisions on implementation

                    and execution of policy for its branded properties including the Rodeway Inn®

                    hotel where A.B. was trafficked.7

               g. Defendant Choice Hotels maintains that it considers guest safety and security


7
 The Rodeway Inn where Plaintiff was trafficked is currently a Howard Johnson hotel, a brand of Wyndham.
However, during the time of Plaintiff’s trafficking, the hotel was a Rodeway Inn, a brand of Choice Hotels.

COMPLAINT                                              10
      Case 3:19-cv-01992-IM         Document 1       Filed 12/09/19      Page 11 of 74




               to be important and requires the hotels in its portfolio to comply with Choice

               brand standards and all local, state, and federal laws.

          h. Through its relationship with the staff at the Rodeway Inn® hotel where A.B.

               was trafficked and the perpetrator who trafficked A.B. at the Rodeway Inn®,

               Defendant Choice Hotels knowingly benefited or received something of value

               from its facilitation of, or participation in, a venture which it knew or should

               have known had engaged in sex trafficking.

          i.   Choice Hotels benefits financially from room rentals and other incidentals

               recognized by renting rooms in which the Plaintiff was sex trafficked.

          j.   Choice Hotels owns, supervises, and/or operates the Rodeway Inn® formerly

               located at 9201 NE Vancouver Mall Drive, Vancouver, Washington 98662.

   14. Defendant Extended Stay America, Inc. (“ESA”) is one of the largest hotel brands in

 the world. It is a Delaware corporation and can be served by its registered agent CT

 Corporation System, 505 Union Avenue SE, Suite 120, Olympia, Washington 98501.

          a. Extended Stay America – Portland – Vancouver (“Extended Stay America”)

               is an ESA brand property.

          b. Defendant ESA and the Extended Stay America® are a single and joint

               employer with a high degree of interrelated, intermingled, and unified

               operations at the Extended Stay America® hotel where the Plaintiff was

               trafficked for sex. Defendant ESA and the Extended Stay America ® each share

               the common policies and practices complained of herein.

          c. Defendant ESA and the Extended Stay America® jointly employ or ratify the

               employment of individuals through horizontal joint employment and/or vertical



COMPLAINT                                     11
     Case 3:19-cv-01992-IM        Document 1        Filed 12/09/19     Page 12 of 74




             joint employment.

        d. As an integrated enterprise and/or joint employer, Defendant ESA and the

             Extended Stay America® are separately and jointly responsible for compliance

             with all applicable laws.

        e. As an integrated enterprise and/or joint employer, Defendant ESA and the

             Extended Stay America® are jointly and severally liable for any damages

             caused by employees.

        f.   As a hotel operator, Defendant ESA controls the training and human

             trafficking or other related policies, including decisions on implementation

             and execution of policy for its branded properties including the Extended Stay

             America® hotel where A.B. was trafficked.

        g. Defendant ESA maintains that it considers guest safety and security to be

             important and requires the hotels in its portfolio to comply with ESA brand

             standards and all local, state, and federal laws.

        h. Through its relationship with the Extended Stay America ® hotel where A.B.

             was trafficked and the perpetrator who trafficked A.B. at the Extended Stay

             America® hotel, Defendant ESA knowingly benefited or received something

             of value from its facilitation of, or participation in, a venture which it knew or

             should have known had engaged in sex trafficking.

        i.   ESA benefits financially from room rentals and other incidentals recognized

             by renting rooms in which the Plaintiff was sex trafficked.

        j.   ESA owns, supervisors, and/or operates the Extended Stay America ® located

             at 11506 NE 3rd Street (Formerly 300 NE 115th Avenue prior to December



COMPLAINT                                    12
      Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19     Page 13 of 74




               20, 2010) Vancouver, Washington 98684.

   15. Defendant Red Lion Hotels Corporation (“RLHC”) is a large hotel brand. It is an

 Oregon corporation and can be served by its registered agent Corporate Creations, 5708 SE

 136th Avenue, Suite 2, Portland, Oregon 97236.

          a. Red Lion Inn® is a RLHC brand property.

          b. Defendant RLHC and the Red Lion Inn® are a single and joint employer with a

               high degree of interrelated, intermingled, and unified operations at the Red Lion

               Inn® hotel where the Plaintiff was trafficked for sex. Defendant RLHC and the

               Red Lion Inn® each share the common policies and practices complained of

               herein.

          c. Defendant RLHC and the Red Lion Inn® jointly employ or ratify the

               employment of individuals through horizontal joint employment and/or vertical

               joint employment.

          d. As an integrated enterprise and/or joint employer, Defendant RLHC and the

               Red Lion Inn® are separately and jointly responsible for compliance with all

               applicable laws.

          e. As an integrated enterprise and/or joint employer, Defendant RLHC and the

               Red Lion Inn® are jointly and severally liable for any damages caused by

               employees.

          f.   As hotel operator, Defendant RLHC controls the training and human

               trafficking or other related policies, including decisions on implementation

               and execution of policy for its branded properties including the Red Lion Inn ®

               hotel where A.B. was trafficked.



COMPLAINT                                    13
       Case 3:19-cv-01992-IM         Document 1        Filed 12/09/19    Page 14 of 74




           g. Defendant RLHC maintains that it considers guest safety and security to be

                important and requires the hotels in its portfolio to comply with RLHC brand

                standards and all local, state, and federal laws.

           h. Through its relationship with the Red Lion Inn® hotel where A.B. was

                trafficked and the perpetrator who trafficked A.B. at the Red Lion Inn® hotel

                while registered as a guest there, Defendant RLHC knowingly benefited or

                received something of value from its facilitation of, or participation in, a

                venture which it knew or should have known had engaged in sex trafficking.

           i.   RLHC benefits financially from room rentals and other incidentals recognized

                by renting rooms in which the Plaintiff was sex trafficked.

           j.   RLHC owns, supervisors, and/or operates the Red Lion Inn® located at 3301

                Market Street NE Salem, Oregon 97301.

   16. Whenever reference is made in this Complaint to any act, deed, or conduct of the

 Defendants, the allegation is that the Defendants engaged in the act, deed, or conduct by or

 through one or more of their officers, directors, agents, employees, or representatives who

 was actively engaged in the management, direction, control, or transaction of the ordinary

 business and affairs of the Defendants.

                               JURISDICTION AND VENUE

   17. This Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 because this

 action arises under the Constitution, laws, or treaties of the United States (with an amount in

 controversy that exceeds $75,000).

   18. Venue is proper in this district pursuant to 28 U.S.C. §1391 because a substantial

 part of the events or omissions giving rise to the claims asserted in this action, including the


COMPLAINT                                       14
       Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19        Page 15 of 74




 Defendants’ misconduct and omissions, occurred in the judicial district where this action is

 brought.

                     SEX TRAFFICKING UNDER FEDERAL LAW

    19. The requirements for liability under TVPRA § 1595 on a beneficiary theory can be

  stated as follows: (1) the person or entity must “knowingly benefit[], financially or by

  receiving anything of value,” (2) from participating in a venture, (3) that the “person knew

  or should have known has engaged in an act in violation of this chapter.” 18 U.S.C. §

  1595(a).

    20. Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the

 recruitment, harboring, transportation, provision, obtaining, patronizing, or soliciting of a

 person for the purposes of a commercial sex act and in which the commercial sex act is

 induced by force, fraud, or coercion.” This definition combines the three elements of sex

 trafficking as a criminal offense: the act, the means, and the purpose.

    21. To best understand the mechanism by which sex trafficking ventures are prohibited

 by federal criminal law, it’s best to address these elements in the reverse. Sex trafficking is

 slavery for the purpose of commercial sex, a lens on the already existing crimes prohibited

 by 18 U.S.C. § 1589 and §1590. The crime of slavery can then be divided into the two (2)

 elements remaining: the act and the means. The act is the “harboring, transporting,

 providing, or obtaining,” of forced labor, codified as a violation of 18 U.S.C. §1590, while

 the means is labor “obtained or provided by force, fraud or coercion” and is codified as a

 violation of 18 U.S.C. §1589.

    22. Thus, while the complete definition of ‘sex trafficking’ is found in the TVPRA

 under 22 U.S.C. § 7102, and it is specifically prohibited under 18 U.S.C. §1591, it is


COMPLAINT                                     15
          Case 3:19-cv-01992-IM              Document 1      Filed 12/09/19       Page 16 of 74




    nevertheless a long- recognized and familiar atrocity

                                     FACTUAL ALLEGATIONS

                     A. THE HOSPITALITY INDUSTRY’S PARTICIPATION
                            IN THE SEX TRAFFICKING INDUSTRY


    “75% of survivors responding to Polaris’s survey reported coming into contact with hotels

    at some point during their exploitation… Unfortunately, 94% also disclosed that they never

    received any assistance, concern, or identification from hotel staff.”

                                                                                    -The Polaris Project8

       23. Human trafficking is the world's fastest growing crime. 9 While the term ‘human

    trafficking’ incorporates all forced labor, the sex trafficking industry alone pulls in an

    estimated $99 billion each year making it the second largest illicit crime industry behind

    only the sale of all illegal drugs. 10

       24. Sex traffickers, or ‘pimps’, use threats, violence, manipulation, lies, debt bondage,

    and other forms of coercion to compel adults and children to engage in commercial sex acts

    against their will.

       25. The hospitality industry plays a crucial role in the sex trade. 11 The trope of the “no-

    tell motel” is certainly not a new one. Hotels have long profited from their reputations as

    havens of privacy and discretion for the offending. Hotels offer anonymity and non-

    traceability, making them ideal venues for crime and sex trafficking in particular.
8
  Recommendations for Hotels and Motels, THE POLARIS PROJECT, https://polarisproject.org/hotels-motels-
recommendations (last visited June 19, 2019).
9
  Human Trafficking is the World’s Fastest Growing Crime, THE ADVISORY BOARD (May 22, 2017, 9:30 AM),
https://www.advisory.com/daily-briefing/2017/05/22/human-trafficking.
10
   Profits and Poverty: The Economics of Forced Labor, INTERNATIONAL LABOR ORGANIZATION (May 24,
2014), http://www.ilo.org/global/publications/ilo-bookstore/order-online/books/WCMS_243391/lang--en/index.htm.
11
   Giovanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL
UNIVERSITY SCHOOL OF HOTEL ADMINISTRATION (2017),
http://scholarship.sha.cornell.edu/honorstheses/3.

COMPLAINT                                            16
              Case 3:19-cv-01992-IM          Document 1         Filed 12/09/19         Page 17 of 74




        26. According to National Human Trafficking Hotline statistics, hotels are the top-

     reported venue, even over commercial front brothels, where sex trafficking acts occur. 12

     Traffickers and buyers alike frequently use hotel rooms to exploit victims.

        27. Traffickers use hotels as the hub of their operations. Inside, the victims are harbored,

     raped, assaulted, and forced to service buyers who come to the hotel solely to purchase sex.

     This is referred to as an ‘in call’.

        28. Hotels are also the venue of choice for buyers seeking an ‘out call,’ wherein the

     buyer rents a hotel room and the trafficker delivers the victim to the buyer’s room to

     complete the sordid transaction. Unsurprisingly, those on the demand side of this transaction

     (i.e. those purchasing sex) typically choose to engage in trafficking away from their home,

     naturally leading to the increased involvement of hotels. In New York City alone, 45% of

     all reported sexual exploitation took place in hotels, including the Ritz Carlton and the

     Plaza. 13

        29. The problem is industry wide. In the United States, as much as 63% of all trafficking

     incidents happen in hotels ranging from luxury to economy. 14

        30.      Due to the overall complacency of the hospitality industry on addressing the issue,

     hotels are the venue of choice for sex trafficking. 15 Traffickers and buyers capitalize on the

     hotel industry’s general refusal to adopt and enforce company-wide anti-trafficking policies

     from the corporate to the property level, train staff on what to look for and how to respond,

12
   National Human Trafficking Hotline Statistics, THE POLARIS PROJECT (2016),
https://polarisproject.org/resources/2016-hotline statistics.
13
   Giovanna L. C. Cavagnaro, Sex Trafficking: The hospitality Industry’s Role and Responsibility, CORNELL
UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017),
http://scholarship.sha.cornell.edu/honorstheses/3.
14
   Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL
HOSPITALITY REPORT, 15(15), 3-10 (2015).
15
   Hotels Initiative, THE POLARIS PROJECT, https://polarisproject.org/initiatives/hotels (last visited June 19,
2019).

COMPLAINT                                               17
           Case 3:19-cv-01992-IM           Document 1          Filed 12/09/19   Page 18 of 74




     and/or establish safe and secure reporting mechanisms for those at the point of sale.

        31. Every day, thousands of hotel employees witness manifestations of sex trafficking

     and commercial exploitation. Thus, the hospitality industry has the greatest reach to prevent,

     identify and thwart sexual exploitation where it is most likely to occur. 16

        32. But aside from their unique position in this epidemic, hotels and motels have the

     highest obligation to protect their guests from known dangers, including sex trafficking and

     sexual exploitation, and should be held accountable when they fail to comply. As aptly

     stated in a publication by the Cornell University School of Hospitality, “the hospitality

     industry is undoubtedly involved in the sex trafficking industry…and therefore has an

     inherent responsibility to deter the crime and can be liable for failing to do so.”17

        33. Training hotel staff to identify the signs of sex trafficking and sexual exploitation is

     a critical and obvious legal obligation for the hospitality industry. The presence of sex

     trafficking and sexual exploitation in a hotel is frequently an obvious occurrence and,

     although unutilized, underutilized, or ineffectively utilized, numerous well-researched

     trainings and toolkits have been published to the hotel industry over the last decade to help

     hotel staff in every position to identify the signs. 18

        34. From check-in to check-out there are a number of indicators that traffickers and their

     victims exhibit during their stay at a hotel. With proper training and the implementation of

     reasonable security measures, hospitality companies could prevent regular sex trafficking


16
   Combating Human Trafficking in the Hotel Industry, HUFFPOST (Jul. 22, 2015),
https://www.huffpost.com/entry/combating-human-trafficking-in-the-hotel-industry_b_7840754 (last visited
November 18, 2019).
17
   Giavanna L. C. Cavagnaro, Sex trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL
UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017),
http://scholarship.sha.cornell.edu/honorstheses/3.
18
   DEPARTMENT OF HOMELAND SECURITY, Blue Campaign Toolkit, attached as “Exhibit A.” Available at:
https://www.dhs.gov/sites/default/files/publications/blue-campaign/toolkits/hospitality-toolkit-eng.pdf.

COMPLAINT                                            18
              Case 3:19-cv-01992-IM          Document 1         Filed 12/09/19         Page 19 of 74




     under their flag.

        35. Obvious signs of sex trafficking at a hotel may include: an excess of condoms in

     rooms, individuals carrying or flashing large amounts of cash, excessive amounts of cash

     stored in the room, renting two (2) rooms next door to each other, declining room service

     for several consecutive days, significant foot traffic in and out of room(s), men traveling

     with multiple women who appear unrelated, women known to be staying in rooms without

     leaving, women displaying physical injuries or signs of fear and anxiety, guests checking in

     with little or no luggage, hotel guests who prevent another individual from speaking for

     themselves, or a guest controlling another’s identification documents. 19

        36.    Obviously, hotel staff who have undergone training are more aware of sex

     trafficking when it happens and are more willing to report it than hotel staff who have not

     been trained.20 Thus, hospitality companies are obligated to adopt policies and procedures

     related to sex trafficking and to enforce these policies and procedures as brand standard

     through to the property level.

        37. Hospitality companies can and should mandate that all staff working at all hotel

     properties across their brand complete sex trafficking training. 21

        38. The hospitality industry has been cognizant of their role and responsibilities in the

     sex trafficking industry for years.

        39. At the General Assembly of the United Nations (“UN”) convened in New York,

19
   Id. See also, Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and
their Employees, THE INSTITUTE TO ADDRESS CRIMINAL SEXUAL EXPLOITATION, Villanova University
School of Law (2015), https://cseinstitute.org/wp-content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.
20
   Giavanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL
UNIVERSITY, SCHOOL OF HOTEL ADMINISTRATION (2017),
http://scholarship.sha.cornell.edu/honorstheses/3.
21
   Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their
Employees, The Institute to Address Criminal Sexual Exploitation, Villanova University School of Law (2015),
https://cseinstitute.org/wp- content/uploads/2015/06/Hotel_Policy_Paper-1.pdf.

COMPLAINT                                               19
           Case 3:19-cv-01992-IM           Document 1         Filed 12/09/19       Page 20 of 74




     New York in November 2000, the Palermo Protocol to prevent, suppress, and punish

     trafficking in persons was adopted.22

       40. In this regard, End Child Prostitution and Trafficking (“ECPAT-USA”) launched the

     Tourism Child-Protection Code of Conduct (the “Code”) in the United States in 2004. 23

       41. The Code identifies the following six (6) steps companies can take to prevent child

     sex trafficking: (1) establish corporate policy and procedures against sexual exploitation of

     children; (2) train employees in children’s rights, the prevention of sexual exploitation and

     how to report suspected cases; (3) include a clause in further partner contracts stating a

     common repudiation and zero tolerance policy of sexual exploitation of children; (4)

     provide information to travelers on children’s rights, the prevention of sexual exploitation of

     children and how to report suspected cases; (5) support, collaborate and engage stakeholders

     in the prevention of sexual exploitation of children; and (6) report annually on the

     company’s implementation of Code-related activities.

       42. In 2010, the United States government released its Trafficking in Persons Report,

     which included an assessment of trafficking in the United States. The Trafficking in Persons

     Report 2010 stated that approximately 12.3 million adults and children were in forced labor,

     bonded labor, and force prostitution around the world, but that only 4,166 trafficking

     prosecutions were successful in 2009. 24

       43. During a speech in New York City in September 2012, President Obama stated that

     human trafficking “ought to concern every person, because it is a debasement of our

22
   Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, supplementing
the United Nations Convention against Transnational Organized Crime, adopted Nov. 15, 2000, 2237 U.N.T.S. 319.
23
   ECPAT-USA, No Vacancy For Child Sex Traffickers Impact Report (2017), available at:
https://static1.squarespace.com/static/594970e91b631b3571be12e2/t/59c9b6bfb07869cc5d792b8c/1506391761747/
NoVacany_Report.pdf.
24
   CNN Wire Staff, U.S. human trafficking report includes U.S. cases for first time, CNN.com (Jun. 14, 2010),
available at https://www.cnn.com/2010/US/06/14/human.trafficking/index.html#.

COMPLAINT                                             20
           Case 3:19-cv-01992-IM            Document 1         Filed 12/09/19        Page 21 of 74




     common humanity. It ought to concern every community, because it tears at our social

     fabric. It ought to concern every business, because it distorts markets. It ought to concern

     every nation, because it endangers public health and fuels violence and organized crime.” 25

       44. Statistics released in 2014 by the International Labor Organization (“ILO”) showed

     that approximately 4.5 million people were victims of forced sexual exploitation globally

     and that the violation of their human rights yielded an estimated annual profit of $99 billion

     dollars for sex traffickers worldwide. 26 Put another way, the numbers showed that a sex

     trafficker’s annual profit per victim was approximately $22,000.00.27

       45. A scholarly article published in 2015 estimated that pimps could earn $25,000.00 to

     $33,000.00 per week selling in the Atlanta, Georgia area.28 This volume of and profit from

     sex trafficking also aligned with internet advertising for the sex trafficking industry

     occurring in roughly the same time period. For example, in 2015, one advertisement in the

     Atlanta section of the www.backpage.com website triggered 181 clients, and calls or texts

     from twenty-seven (27) men expressing interest – in a span of just ninety (90) minutes. 29

       46. In December 2015, President Obama appointed eleven (11) survivors of human

     trafficking to the inaugural United States Advisory Council on Human Trafficking to advise

     and make recommendations on federal anti-trafficking policies to the President’s

     Interagency Task Force to Monitor and Combat Trafficking in Persons. 30

       47. The United States Department of Justice (“DOJ”) brought 248 sex trafficking

25
   President Barack Obama, Remarks to the Clinton Global Initiative (Sept. 25, 2012), available at
https://obamawhitehouse.archives.gov/the-press-office/2012/09/25/remarks-president-clinton-global-initiative.
26
   International Labour Office, Profits and Poverty: The Economics of Forced Labour (2014), at 13, available at
https://www.ilo.org/wcmsp5/groups/public/---ed_norm/---declaration/documents/publication/wcms_243391.pdf.
27
   Id. at 15.
28
   Sarkisian, supra n.14, at 4.
29
   Id. at 5.
30
   U.S. Dep’t of State, 2016 Trafficking in Persons Report (2016), at 41, available at
https://www.state.gov/documents/organization/258876.pdf.

COMPLAINT                                               21
           Case 3:19-cv-01992-IM            Document 1         Filed 12/09/19       Page 22 of 74




     prosecutions in Fiscal Year 2015 and secured convictions against 291 sex traffickers. 31 In

     the previous year, DOJ convicted a total of 184 human traffickers (inclusive of labor

     trafficking) and in the subsequent year, DOJ convicted a total of 439 human traffickers

     (inclusive of labor trafficking).32

        48. Despite these efforts of governmental and non-governmental organizations to

     combat human trafficking, the hospitality industry as a whole, continued to lag behind in its

     efforts to prevent human trafficking. A 2015 study showed that forty-five percent (45%) of

     children who suffered sexual exploitation report that the sexual exploitation took place in a

     hotel.33

        49. Even estimates by attorneys for the hospitality industry indicate that eight (8) out of

     ten (10) arrests for human trafficking occur in or around hotels. 34 The 2016 Trafficking in

     Persons Report issued by the United States Department of State also confirmed that human

     trafficking occurs in the hospitality industry in the United States.35

        50. Between 2007 and March 2015, more than 1,400 human trafficking cases have been

     reported to the National Trafficking Resource Center.36

       51. The complicity of the hospitality industry is essential to the perpetuation of human

     trafficking, allowing traffickers to remain transient, collect profits, and evade detection. Sex

     trafficking ventures move from place to place so that they are less visible to law enforcement.


31
   Id. at 389.
32
   Human Rights First, Fact Sheet 2017 (2017), available at
http://www.humanrightsfirst.org/sites/default/files/TraffickingbytheNumbers.pdf.
33
   Sarkisian, supra n.14.
34
   Rich Keating, Human Trafficking: What It Is And How It Impacts The Hospitality Industry, Presentation
Delivered At AHIA Sprint Conference 2013, Washington, D.C., available at
http://www.ahiattorneys.org/aws/AHIA/asset_manager/get_file/92983 (last visited Mar. 1, 2019).
35
   U.S. Dep’t of State, supra n.29, at 387.
36
   Polaris, Human Trafficking and the Hotel Industry (2015), available at
https://polarisproject.org/resources/human-trafficking-and-hotel-industry.

COMPLAINT                                              22
            Case 3:19-cv-01992-IM         Document 1        Filed 12/09/19      Page 23 of 74




     Similarly, sex traffickers also want to keep their victims moving from place to place to isolate

     them from any possible means of escape or rescue. Traffickers are well aware of the seclusion

     and anonymity attendant with booking rooms with hotel chains – they know it is unlikely that

     they will be disturbed.

        52. Due to the hospitality industry’s failure to embrace anti-trafficking policies and

     practices, children and other vulnerable persons are trafficked for sex in hotels throughout the

     United States.

        53. In 2011, Wyndham Hotels trained only some of its employees to look for signs of

     trafficking.37

        54. In 2012, an anti-trafficking coalition alerted Defendants Choice Hotels of the

     likelihood of sex trafficking during the London Olympics, and inquired about the companies

     anti-trafficking policies, while urging immediate action regarding trafficking. 38

        55. Choice Hotels claims it has supported the anti-trafficking group Polaris since 2010

     and in a partnership with ECPAT (End Child Prostitution, Pornography and Trafficking of

     Children for Sexual Purposes) developed a training module in 2010 for hotel management

     and staff. 39

        56. Further, nationwide campaigns recognized the issue of human trafficking in the hotel

     industry and the lack of internal policies to address the issue, and took initiative as early as

     1997 with the United Nations Blue Heart Campaign and domestically in 2010 with the



37
   Katie Lobosco, Super 8 workers trained to spot sex trafficking, CNN BUSINESS (Nov. 18, 2014),
https://money.cnn.com/2014/11/18/news/companies/days-inn-sex-trafficking/.
38
   Corporate Strategy to Address Human Trafficking: Investor Recommendations for London Olympic Sponsors and
Hospitality Companies, Christian Brothers Investment Services, CBIS, http://cbisonline.com/us/wp-
content/uploads/sites/2/2012/09/FINAL_OlympicsReport_9_28.pdf (last visited June 19, 2019).
39
   Human Rights Policy, CHOICE HOTELS, https://www.choicehotels.com/about/responsibility/human-rights-
policy (last visited June 6, 2019).

COMPLAINT                                           23
           Case 3:19-cv-01992-IM          Document 1       Filed 12/09/19      Page 24 of 74




     Department of Homeland Security’s Blue Campaign. 40 These efforts sought to educate both

     the public and private sectors on identifying and combatting human trafficking, including

     the hospitality industry and both campaigns released online resources and toolkits publicly

     accessible to any entity concerned with human trafficking. 41

        57. Hospitality companies have both the power and responsibility to make sex

     trafficking difficult for the offenders. Yet, they either repeatedly fail to heed the call or

     repeatedly failed to execute their own policies. Instead, each continues to facilitate these

     crimes at their hotels, content to direct their efforts solely to profit and the bottom line.

           A.   THE DEFENDANTS CONTROL THE HOSPITALITY INDUSTRY

        58. Hotel brands or flags lend their name and likeness to third party owners, while the

     building and operations are run by a franchisee or a third party management company under

     the brands’ control. In return, the parent brand exchanges the high risk that is inherent in

     owning an asset like a hotel for the low risk associated with owning a franchise contract and

     still profits from putting heads in beds.

        59. The average consumer does not see this relationship. The parent brand gives the

     franchisee property its identity. It provides signage on and in front of the building that

     assures customers that if they check into that hotel they can expect the standards consistent

     with the parent hotel brand. The same brand emblazoned on everything in the hotel from the

     pens in the bedside tables to the staff uniforms at the front desk.

        60. In addition to brand recognition, a marketing organization, hotel listings in the

     Global Distribution System (GDS) and other online travel agency databases, the brand

40
   DHS Blue Campaign Five Year Milestone, DEPARTMENT OF HOMELAND SECURITY (Jul. 22, 2015),
https://www.dhs.gov/blog/2015/07/22/dhs-blue-campaign-five-year-milestone.
41
   Human Trafficking and the Hospitality Industry, DEPARTMENT OF HOMELAND SECURITY,
https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited June 19, 2019).

COMPLAINT                                           24
             Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19     Page 25 of 74




     provides the franchise hotel with access to its brand wide central reservation system, 800

     number, revenue management tools, world-class loyalty programs and a website. Thus,

     booking and room reservations are controlled by the corporate parent brand. 42

        61. The franchise hotel typically pays around 10% of their total revenue back to the

     parent hotel brand and is required to develop and maintain the property in accordance with

     the parent brand’s standards as they are laid out in the franchise agreement.

        62. Per the franchise agreement, the parent brand may enforce these standards through

     periodic inspections and even termination of the franchise agreement if the franchise hotel is

     found to be inadequate.       The right of the parent hotel brand to enforce their brand

     standards is also their responsibility.

        63. At the time of the incidents alleged herein:

                a. Defendant Hilton owned and controlled the DoubleTree® brand.

                b. Defendant Wyndham owned and controlled the Days Inn® brand.

                c. Defendant Marriott owned and controlled the Residence Inn® brand.

                d. Defendant Choice Hotels Corporation owned and controlled the Rodeway Inn®

                     brand.

                e. Defendant Extended Stay America, Inc. owned and controlled the Extended

                     Stay America® brand.

                f.   Defendant Red Lion Hotels Corporation owned and controlled the Red Lion

                     Inn® brand.

       64.    Parent hotel brands may kick delinquent hotels out of their system but it is at the

     expense of terminating their royalty payments.


42
  Ellen Meyer, The Origins and Growth of Franchising in the Hotel Industry, LODGING MAGAZINE (April 10,
2018) https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/.

COMPLAINT                                           25
            Case 3:19-cv-01992-IM           Document 1         Filed 12/09/19       Page 26 of 74




       B. THE DEFENDANTS’ ACTUAL AND/OR CONSTRUCTIVE KNOWLEDGE OF
                                 SEX TRAFFICKING AT THEIR HOTELS

      65.    Defendants Hilton, Wyndham, Marriott, Choice Hotels, ESA, and RLHC (“Defendant

     Hotels”) have been on notice of repeated incidences of sex trafficking occurring at their

     DoubleTree, Days Inn®, Rodeway Inn, Residence Inn, Extended Stay America, and Red Lion

     Inn hotels yet these brand managers failed to take the necessary action to prevent sex

     trafficking and still persist in failing to take the necessary action to prevent sex trafficking at

     their hotels.

      66.    Several courts have found failure to implement policies sufficient to combat a known

     problem in one’s operations can rise to the level of willful blindness or negligence. 43

      67.   HILTON WORLDWIDE HOLDINGS, INC. (“HILTON”):

                a. Defendant Hilton owns, supervises, or operates the DoubleTree located at 1000

                     NE Multnomah Street Portland, Oregon 97232. Hilton failed to implement and

                     enforce any of its own policy or policies and protect Plaintiff A.B. from being

                     sex trafficked.

                b. Defendant Hilton had actual knowledge of sex trafficking occurring on its

                     branded hotel properties because Hilton and DoubleTree knew that sex

                     trafficking and prostitution are associated with a high risk of physical and

                     sexual violence, substance abuse, and other illegal dangerous conduct, and that

                     the pimp-sex trafficking victim/prostitute relationship involves the use of force,

                     fraud, and coercion. Hilton and DoubleTree allowed, authorized, permitted,

                     induced, or encouraged the trafficking of individuals for sex at the DoubleTree.

                     Hilton and DoubleTree facilitated the trafficking through its practices, policies,

43
  See Brown v. Corr. Corp. of Am., 603 F.Supp.2d 73, 81 (D.D.C. Mar. 26, 2009); Trollinger v. Tyson Foods, Inc.,
2007 WL 1574275, at *12 (.E.D. Tenn. May 29, 2007).

COMPLAINT                                              26
     Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19        Page 27 of 74




             and procedures. Hilton and DoubleTree failed to take appropriate action to

             prevent the trafficking of individuals for sex so that Hilton and DoubleTree

             could continue to profit from the business that trafficking brings, including

             business from out-of-state.

        c. Defendant Hilton had constructive knowledge of sex trafficking occurring on its

             branded hotel properties because Hilton and DoubleTree knew or should have

             known that sex trafficking and prostitution are associated with a high risk of

             physical and sexual violence, substance abuse, and other illegal dangerous

             conduct, and that the pimp-sex trafficking victim/prostitute relationship

             involves the use of force, fraud, and coercion. Hilton and DoubleTree allowed,

             authorized, permitted, induced, or encouraged the trafficking of individuals for

             sex at the DoubleTree. Hilton and DoubleTree facilitated the trafficking

             through its practices, policies, and procedures. Hilton and DoubleTree failed to

             take appropriate action to prevent the trafficking of individuals for sex so that

             Hilton and DoubleTree could continue to profit from the business that

             trafficking brings, including business from out-of-state.

        d. Hilton knew or should have known that the DoubleTree hotel where Plaintiff

             A.B. was trafficked was an area known for high incidence of crime and prone to

             sex trafficking activity on and around the hotel premises, including when

             Plaintiff A.B. was trafficked.

        e. Despite having knowledge of the extensive prostitution and sex trafficking that

             occurs at its hotels, Defendant Hilton has repeatedly failed to stop these actions.

        f.   Defendant Hilton exercised control over DoubleTree hotels by:



COMPLAINT                                     27
     Case 3:19-cv-01992-IM        Document 1      Filed 12/09/19     Page 28 of 74




                i. distributing information to assist employees in identifying human

                   trafficking;

               ii. providing a process for escalating human trafficking concerns within

                   the organization;

               iii. requiring employees to attend training related to human trafficking;

               iv. providing new hire orientation on human rights and corporate

                   responsibility;

               v. providing training and education to DoubleTree® branded hotels

                   through webinars, seminars, conferences, and online portals;

               vi. developing and holding ongoing training sessions on human trafficking;

                   or

              vii. providing checklists, escalation protocols and information to property

                   management staff; or tracking performance indicators and key metrics

                   on human trafficking prevention.

       g. Hilton was in an agency relationship with DoubleTree ® branded hotels offering

            public lodging services in the hotel. This agency relationship was created

            through Defendant Hilton’s exercise of an ongoing and systemic right of

            control over DoubleTree® hotels by Defendant Hilton’s operations, including

            the means and methods of how DoubleTree® branded hotels conducted daily

            business through one or more of the following actions:

                i. hosting online bookings on Defendant Hilton’s domain;

               ii. requiring DoubleTree® branded hotels to use Defendant Hilton’s

                   customer rewards program;


COMPLAINT                                  28
          Case 3:19-cv-01992-IM            Document 1         Filed 12/09/19       Page 29 of 74




                      iii. setting employee wages;

                      iv. making employment decisions;

                       v. advertising for employment;

                      vi. sharing profits;

                     vii. standardized training methods for employees;

                     viii. building and maintaining the facility in a manner specified by the owner;

                      ix. standardized or strict rules of operation;


                      x.     regular inspection of the facility and operation by owner;

                      xi. fixing prices; or

                     xii. other actions that deprive DoubleTree® branded hotels of independence

                             in business operations.

              h. An apparent agency also exists between Defendant Hilton and DoubleTree ®
                   hotels.

                   Defendant Hilton held out DoubleTree® branded hotels to the public as

                   possessing authority to act on its behalf.

              i.   Given Defendant Hilton’s public statements44 on behalf of its hotel brands and

                   the control it assumed in educating, implementing, and directing its branded

                   hotels, including DoubleTree® branded hotels, Defendant Hilton breached its

                   duties in the following ways:

                       i. did not adequately distribute information to assist employees in

                             identifying human trafficking;


44
   Upon information and belief, Hilton joined ECPAT, at the latest, in 2011. See Hilton Worldwide Signs Tourism
Code of Conduct, Joins ECPAT-USA in Fight Against Child Trafficking in the Travel Sector, HILTON
NEWSROOM (Apr. 14, 2011), https://newsroom.hilton.com/corporate/news/hilton-worldwide-signs-tourism-code-
of-conduct-joins-ecpatusa-in-fight-against-child-trafficking-in-the-travel-sector.

COMPLAINT                                              29
            Case 3:19-cv-01992-IM             Document 1         Filed 12/09/19        Page 30 of 74




                         ii. failed to provide a process for escalating human trafficking concerns

                                within the organization;

                        iii. failed to mandate managers, employees, or owners attend training

                                related to human trafficking;

                         iv. failed to provide new hire orientation on human rights and corporate

                                responsibility;

                             v. failed to provide training and education on human trafficking through

                                webinars, seminars, conferences, and online portals;

                         vi. failed to develop and hold or require ongoing training sessions on

                                human trafficking; or

                        vii. failed to provide checklists, escalation protocols and information to

                                property management staff or tracking performance indicators and key

                                metrics on human trafficking prevention.

                j.   For years, Defendant Hilton has demonstrated actual and/or constructive

                     knowledge of the rampant culture of sex trafficking which tragically occurs on

                     its DoubleTree® branded properties throughout the country. This same

                     entrenched, pervasive actual and/or constructive knowledge of sex trafficking

                     facilitated the sex trafficking of Plaintiff A.B. at DoubleTree ® hotels that forms

                     the basis of this complaint.

                        i.      Ashley Benson, a victim of human sex trafficking, had been involved in

                                the dangerous world of prostitution as early as 2011 and was murdered

                                by a john at the DoubleTree in Portland, Oregon. 45 The DoubleTree


45
     Brent Weisberg, Details revealed in Ashley Benson sex trafficking, KOIN.com (Jan. 22, 2015),

COMPLAINT                                                30
          Case 3:19-cv-01992-IM             Document 1         Filed 12/09/19        Page 31 of 74




                             allowed the john to pay for his room with cash despite displaying

                             several red flags such as checking in late at night without any

                             luggage. 46

                      ii.    In January of 2016, a Colorado grand jury indicted seven people who

                             are accused of running a child sex trafficking ring in Denver, Colorado.

                             Members rented rooms at various hotels including a Doubletree Hotel,

                             the Warwick Hotel, the Commons Hotel, the Red Lion Hotel and a

                             Motel 6, then forced the victims to engage in commercial sex acts while

                             pocketing the victims’ earnings.47

                      iii.   In April of 2018, eleven (11) men from the Baltimore and Washington,

                             D.C. area were arrested in a prostitution sting operation at a

                             DoubleTree Hotel in Columbia, MD.48

                      iv.    Additionally, Defendant Hilton has been aware of sex trafficking on

                             DoubleTree brand properties through publicly available websites such

                             as www.tripadvisor.com. Online reviews show the pervasiveness of

                             customer reported sex trafficking on Days Inn brand properties and

                             Defendant Hilton’s inattentiveness, for example:

                               ● In September of 2009, a reviewer described a DoubleTree in

                                   Milan, Italy as follows: “The hotel is in the middle of nowhere

                                   and if you don’t mind seeing prostitutes stood in their underwear

https://www.koin.com/news/details-revealed-in-ashley-benson-sex-trafficking/.
46
   Id.
47
   Hsing Tseng, Seven indicted by Colorado grand jury in child sex trafficking ring bust, KDVR.COM (Jan. 6,
2016), available at https://kdvr.com/2016/01/06/7-indicted-by-colorado-grand-jury-in-child-sex-trafficking-ring-
bust/
48
   Bryna Zumer, 11 men arrested in prostitution sting at Columbia hotel, FOX 45 NEWS (Apr. 6, 2018), available
at https://foxbaltimore.com/news/local/11-men-arrested-in-prostitution-sting-at-columbia-hotel

COMPLAINT                                              31
           Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19     Page 32 of 74




                                outside the hotel then go for it!”49

                  v.    Hilton and DoubleTree allowed, authorized, permitted, induced, or

                        encouraged the trafficking of women and children for sex at the

                        DoubleTree. Hilton and DoubleTree facilitated the trafficking through

                        its practices, policies, and procedures.

                 vi.    Hilton and DoubleTree failed to take appropriate action to prevent the

                        trafficking of women and children for sex so that Hilton and

                        DoubleTree could continue to profit from the business that trafficking

                        brings, including business from out-of-state.

                 vii.   A.B. was repeatedly sold by a pimp for sex at the DoubleTree.

     68.   WYNDHAM HOTELS AND RESORTS, INC. (“WYNDHAM”):

              a. For years Defendant Wyndham has been on notice of repeated incidences of sex

                  trafficking occurring on its Days Inn® by Wyndham branded properties, yet

                  Defendant Wyndham has failed to take action to prevent sex trafficking at Days

                  Inn® by Wyndham brand properties and still persists in failing to take

                  necessary action to prevent sex trafficking on its properties. Defendant

                  Wyndham’s inattention in this regard enabled and contributed to the sex

                  trafficking the Plaintiff suffered at the Days Inn® by Wyndham hotel.

              b. There are numerous examples across place and time of Defendant Wyndham’s

                  knowledge of sex trafficking on its branded properties and its continued, total

                  inattention to preventing and remedying the blight of human trafficking on the

                  lives and liberties of its victims.

49
   Review of DoubleTree by Hilton Milan, Milan, Italy (Sept. 2, 2009), available at
https://www.tripadvisor.com/ShowUserReviews-g187849-d1175769-r39593198-Doubletree_by_Hilton_Milan-
Milan_Lombardy.html.

COMPLAINT                                          32
          Case 3:19-cv-01992-IM            Document 1         Filed 12/09/19        Page 33 of 74




               c. In 2011, Defendant Wyndham’s predecessor entity Wyndham Worldwide

                   Corporation, signed the Code, but as evidenced by the widespread sex

                   trafficking which continued to occur at Defendant Wyndham’s branded

                   properties, Defendant Wyndham did not practice what it preached. Defendant

                   Wyndham’s adoption of the Code appears to have been nothing more than a

                   strategic maneuver through which it sought a shield against liability, but not a

                   sword against human trafficking.

               d. Despite Defendant Wyndham’s anti-trafficking stance, Defendant Wyndham

                   failed to implement and enforce any of its own policy or policies including with

                   respect to the Days Inn® by Wyndham. Defendant Wyndham knew or should

                   have known that the Days Inn® by Wyndham was located in an area known for

                   sex trafficking activity, and sex trafficking and prostitution continued to

                   regularly occur on and around their branded hotel premises, including when

                   A.B. was trafficked.50 Despite having knowledge of the extensive prostitution

                   and sex trafficking that occurs at its branded hotels, Defendant Wyndham failed

                   to take adequate measures to prevent the misconduct.

               e. Defendant Wyndham owns, supervises, or operates the Days Inn ® located at

50
   See, e.g., Alexis Stevens, Atlanta Journal-Constitution, Four Accused Of Running Prostitution Ring At Clayton
County Hotels (Jan. 12, 2016), https://www.ajc.com/news/crime--law/accused-running-prostitution-ring-
claytoncounty-
hotels/gPhfieHiNuiov9xM0CmmJO/ (undercover investigation leads to arrests at Atlanta-area Days Inn by
Wyndham); Brian Newlin, ClickOnDetroit.com, Man Accused Of Getting Women Hooked On Drugs, Forcing Them
Into Prostitution In Southeast Michigan (Mar. 28, 2018), https://www.clickondetroit.com/news/man-accused-
offorcing-
women-into-prostitution-in-southeast-michigan (three women held against their will and forced into
prostitution at Days Inn); Matt Johnson, WSBTV-Atlanta, Fourteen-Year-Old Among Girls Saved From Motel
Prostitution Ring, Police Say (Mar. 9, 2018), https://www.wsbtv.com/news/local/cobb-county/14-year-old-
amonggirls-
saved-from-motel-prostitution-sting-police-say/713242739 (police save 14-year-old from pimps at Days Inn);
Andrea Gallo, The Advocate, Baton Rouge Passes Ordinance To Curb Sex Trafficking, Drugs, Prostitution At
Hotels (Jan. 24, 2018), https://www.theadvocate.com/baton_rouge/news/article_ac478eb0-0132-11e8-be36-
6bb6c3a45ac0.html (frequency of police calls from Days Inn leads to action by Baton Rouge City Council).

COMPLAINT                                             33
     Case 3:19-cv-01992-IM        Document 1         Filed 12/09/19   Page 34 of 74




             9107 NE Vancouver Mall Drive Vancouver, WA 98662. Wyndham failed to

             implement and enforce any of its own policy or policies and protect Plaintiff

             A.B. from being sex trafficked.

        f.   Defendant Wyndham had actual knowledge of sex trafficking occurring on its

             branded hotel properties because Wyndham and Days Inn knew that sex

             trafficking and prostitution are associated with a high risk of physical and

             sexual violence, substance abuse, and other illegal dangerous conduct, and that

             the pimp-sex trafficking victim/prostitute relationship involves the use of force,

             fraud, and coercion. Wyndham and Days Inn allowed, authorized, permitted,

             induced, or encouraged the trafficking of individuals for sex at the Days Inn.

             Wyndham and Days Inn facilitated the trafficking through its practices,

             policies, and procedures. Wyndham and Days Inn failed to take appropriate

             action to prevent the trafficking of individuals for sex so that Wyndham and

             Days Inn could continue to profit from the business that trafficking brings,

             including business from out-of-state.

        g. Defendant Wyndham had constructive knowledge of sex trafficking occurring

             on its branded hotel properties because Wyndham and Days Inn knew or should

             have known that sex trafficking and prostitution are associated with a high risk

             of physical and sexual violence, substance abuse, and other illegal dangerous

             conduct, and that the pimp-sex trafficking victim/prostitute relationship

             involves the use of force, fraud, and coercion. Wyndham and Days Inn allowed,

             authorized, permitted, induced, or encouraged the trafficking of individuals for

             sex at the Days Inn. Wyndham and Days Inn facilitated the trafficking through



COMPLAINT                                   34
     Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19        Page 35 of 74




             its practices, policies, and procedures. Wyndham and Days Inn failed to take

             appropriate action to prevent the trafficking of individuals for sex so that

             Wyndham and Days Inn could continue to profit from the business that

             trafficking brings, including business from out-of-state.

        h. Wyndham knew or should have known that the Days Inn ® hotel where Plaintiff

             A.B. was trafficked was an area known for high incidence of crime and prone to

             sex trafficking activity on and around the hotel premises, including when

             Plaintiff A.B. was trafficked.

        i.   Despite having knowledge of the extensive prostitution and sex trafficking that

             occurs at its hotels, Defendant Wyndham has repeatedly failed to stop these

             actions.

        j.   Defendant Wyndham exercised control over Days Inn® hotels by:

                i. distributing information to assist employees in identifying human

                   trafficking;

               ii. providing a process for escalating human trafficking concerns within

                   the organization;

               iii. requiring employees to attend training related to human trafficking;

               iv. providing new hire orientation on human rights and corporate

                   responsibility;

                v. providing training and education to Days Inn® branded hotels through

                   webinars, seminars, conferences, and online portals;

               vi. developing and holding ongoing training sessions on human trafficking;

                   or


COMPLAINT                                     35
     Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19    Page 36 of 74




              vii. providing checklists, escalation protocols and information to property

                    management staff; or tracking performance indicators and key metrics

                    on human trafficking prevention.

       k. Wyndham was in an agency relationship with Days Inn® branded hotels

            offering public lodging services in the hotel. This agency relationship was

            created through Defendant Wyndham’s exercise of an ongoing and systemic

            right of control over Days Inn® hotels by Defendant Wyndham’s operations,

            including the means and methods of how Days Inn® branded hotels conducted

            daily business through one or more of the following actions:

                i. hosting online bookings on Defendant Wyndham’s domain;

               ii. requiring Days Inn® branded hotels to use Defendant Wyndham’s

                    customer rewards program;

               iii. setting employee wages;

               iv. making employment decisions;

               v. advertising for employment;

               vi. sharing profits;

              vii. standardized training methods for employees;

             viii. building and maintaining the facility in a manner specified by the owner;

               ix. standardized or strict rules of operation;


               x.   regular inspection of the facility and operation by owner;

               xi. fixing prices; or

              xii. other actions that deprive Days Inn® branded hotels of independence in

                    business operations.


COMPLAINT                                   36
     Case 3:19-cv-01992-IM        Document 1        Filed 12/09/19   Page 37 of 74




       l.   An apparent agency also exists between Defendant Wyndham and Days Inn®

            hotels. Defendant Wyndham held out Days Inn® branded hotels to the public

            as possessing authority to act on its behalf.

       m. Given Defendant Wyndham’s public statements on behalf of its hotel brands

            and the control it assumed in educating, implementing, and directing its

            branded hotels, including Days Inn® branded hotels, Defendant Wyndham

            breached its duties in the following ways:

                i. did not adequately distribute information to assist employees in

                   identifying human trafficking;

               ii. failed to provide a process for escalating human trafficking concerns

                   within the organization;

               iii. failed to mandate managers, employees, or owners attend training

                   related to human trafficking;

               iv. failed to provide new hire orientation on human rights and corporate

                   responsibility;

                v. failed to provide training and education on human trafficking through

                   webinars, seminars, conferences, and online portals;

               vi. failed to develop and hold or require ongoing training sessions on

                   human trafficking; or

              vii. failed to provide checklists, escalation protocols and information to

                   property management staff or tracking performance indicators and key

                   metrics on human trafficking prevention.

       n. For years, Defendant Wyndham has demonstrated actual and/or constructive


COMPLAINT                                   37
         Case 3:19-cv-01992-IM            Document 1       Filed 12/09/19      Page 38 of 74




                 knowledge of the rampant culture of sex trafficking which tragically occurs on

                 its Days Inn® branded properties throughout the country. This same

                 entrenched, pervasive actual and/or constructive knowledge of sex trafficking

                 facilitated the sex trafficking of Plaintiff A.B. at Days Inn® hotels that forms

                 the basis of this complaint.

                      i. In July 2008, a woman was arrested during a police stakeout at a Days

                          Inn and charged with prostitution for allegedly trading sex for gasoline,

                          while the buyer was charged with promoting prostitution.51

                      ii. In February 2010, a prostitution sting that started with a Craigslist ad

                          ended with three metro Atlanta women and a 15-year-old Atlanta girl

                          being arrested at a Days Inn hotel.52

                      iii. In March 2010, a high-profile personal injury lawyer was arrested by

                          Petersburg Police at a Travelodge motel on charges of soliciting a

                          prostitute.53

                      iv. Additionally, Defendant Wyndham has been aware of sex trafficking

                          on Days Inn brand properties through publicly available websites such

                          as www.tripadvisor.com. Online reviews show the pervasiveness of

                          customer reported sex trafficking on Days Inn brand properties and

                          Defendant Wyndham’s inattentiveness, for example:

                                     • In September of 2007, a reviewer described a Days Inn in

51
   Sex for Gas, THE SMOKING GUN (Jul. 2, 2008), http://www.thesmokinggun.com/documents/crime/sex-gas.
52
   Larry Hartstein, Craigslist prostitution sting nets 4 arrests, THE ATLANTA JOURNAL-CONSTITUTION (Feb. 9,
2010), https://www.ajc.com/news/local/craigslist-prostitution-sting-nets-arrests/HvY72Eh4nKE1Ej7jo4WIyH/
53
      Top Lawyer Arrested for Soliciting Prostitute, STYLE WEEKLY (Apr. 28, 2010),
https://www.styleweekly.com/richmond/top-lawyer-arrested-for-soliciting-prostitute/Content?oid=1383889.

COMPLAINT                                           38
           Case 3:19-cv-01992-IM       Document 1       Filed 12/09/19     Page 39 of 74




                                      Spartanburg, South Carolina as follows: “When leaving the

                                      room, two prostitutes informed us that, "We've used most

                                      of the rooms here and they were fine." We left and stayed at

                                      the Choice Inn across the road.”54

                                   • In October of 2012, a reviewer described the Days Inn in

                                      Fort Myers, Florida as follows: “thought I was staying in a

                                      crackhead/prostitute hotel. [Y]our corporate office [should]

                                      really look at this place. [T]here were hookers conducting

                                      business right outside my front door and [I] had my

                                      children with me!”55

                                   • In August of 2015, a reviewer described the Days Inn in

                                      Fort Myers, Florida as follows: “This motel is filled with

                                      drug dealers and prostitutes. The owner/[management] is

                                      well aware of this and does nothing about it. While there a

                                      woman overdosed and the police were there four times in

                                      other drug related issues... ”56

     69.   MARRIOTT INTERNATIONAL, INC. (“MARRIOTT”):

             a. Defendant Marriott owns, supervises, or operates the Residence Inn® located at

                9301 NE Cascades Parkway, Portland, Oregon 97220. Marriott failed to

54
   Review of Days Inn by Wyndham Spartanburg Waccamaw, Spartanburg, SC (Sept. 29, 2007), available at
https://www.tripadvisor.com/ShowUserReviews-g54448-d97597-r10019529-
Days_Inn_by_Wyndham_Spartanburg_Waccamaw-Spartanburg_South_Carolina.html.
55
    Review of Days Inn by Wyndham Fort Myers, Fort Myers, FL (Oct. 10, 2012), available at
https://www.tripadvisor.com/ShowUserReviews-g34230-d84524-r142467996-
Days_Inn_by_Wyndham_Fort_Myers-Fort_Myers_Florida.html.
56
    Review of Days Inn by Wyndham Fort Myers, Fort Myers, FL (Aug. 1, 2015), available at
https://www.tripadvisor.com/ShowUserReviews-g34230-d84524-r294688173-
Days_Inn_by_Wyndham_Fort_Myers-Fort_Myers_Florida.html.

COMPLAINT                                        39
     Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19       Page 40 of 74




            implement and enforce any of its own policy or policies and protect Plaintiff

            A.B. from being sex trafficked.

       b. Defendant Marriott had actual knowledge of sex trafficking occurring on its

            branded hotel properties because Marriott and Residence Inn knew that sex

            trafficking and prostitution are associated with a high risk of physical and

            sexual violence, substance abuse, and other illegal dangerous conduct, and that

            the pimp-sex trafficking victim/prostitute relationship involves the use of

            force, fraud, and coercion. Marriott and Residence Inn allowed, authorized,

            permitted, induced, or encouraged the trafficking of individuals for sex at the

            Residence Inn. Marriott and Residence Inn facilitated the trafficking through

            its practices, policies, and procedures. Marriott and Residence Inn failed to

            take appropriate action to prevent the trafficking of individuals for sex so that

            Marriott and Residence Inn could continue to profit from the business that

            trafficking brings, including business from out-of-state.

       c. Defendant Marriott had constructive knowledge of sex trafficking occurring on

            its branded hotel properties because Marriott and Residence Inn knew or

            should have known that sex trafficking and prostitution are associated with a

            high risk of physical and sexual violence, substance abuse, and other illegal

            dangerous conduct, and that the pimp-sex trafficking victim/prostitute

            relationship involves the use of force, fraud, and coercion. Marriott and

            Residence Inn allowed, authorized, permitted, induced, or encouraged the

            trafficking of individuals for sex at the Residence Inn. Marriott and Residence

            Inn facilitated the trafficking through its practices, policies, and procedures.



COMPLAINT                                     40
     Case 3:19-cv-01992-IM        Document 1      Filed 12/09/19     Page 41 of 74




            Marriott and Residence Inn failed to take appropriate action to prevent the

            trafficking of individuals for sex so that Marriott and Residence Inn could

            continue to profit from the business that trafficking brings, including business

            from out-of-state.

       d.   Marriott knew or should have known that the Residence Inn® hotel where

            Plaintiff A.B. was trafficked was an area known for high incidence of crime

            and prone to sex trafficking activity on and around the hotel premises,

            including when Plaintiff A.B. was trafficked.

       e.    Despite having knowledge of the extensive prostitution and sex trafficking

            that occurs at its hotels, Defendant Marriott has repeatedly failed to stop these

            actions.

       f.    Defendant Marriott exercised control over Residence Inn® hotels by:

                i. distributing information to assist employees in identifying human

                   trafficking;

               ii. providing a process for escalating human trafficking concerns within

                   the organization;

               iii. requiring employees to attend training related to human trafficking;

               iv. providing new hire orientation on human rights and corporate

                   responsibility;

                v. providing training and education to Residence Inn® branded hotels

                   through webinars, seminars, conferences, and online portals;

               vi. developing and holding ongoing training sessions on human trafficking;

                   or


COMPLAINT                                  41
     Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19    Page 42 of 74




              vii. providing checklists, escalation protocols and information to property

                    management staff; or tracking performance indicators and key metrics

                    on human trafficking prevention.

       g. Marriott was in an agency relationship with Residence Inn® branded hotels

            offering public lodging services in the hotel. This agency relationship was

            created through Defendant Marriott’s exercise of an ongoing and systemic

            right of control over Residence Inn® hotels by Defendant Marriott’s operations,

            including the means and methods of how Residence Inn® branded hotels

            conducted daily business through one or more of the following actions:

                i. hosting online bookings on Defendant Marriott’s domain;

               ii. requiring Residence Inn® branded hotels to use Defendant Marriott’s

                    customer rewards program;

               iii. setting employee wages;

               iv. making employment decisions;

               v. advertising for employment;

               vi. sharing profits;

              vii. standardized training methods for employees;

             viii. building and maintaining the facility in a manner specified by the owner;

               ix. standardized or strict rules of operation;


               x.   regular inspection of the facility and operation by owner;

               xi. fixing prices; or

              xii. other actions that deprive Residence Inn® branded hotels of

                    independence in business operations.


COMPLAINT                                   42
     Case 3:19-cv-01992-IM        Document 1        Filed 12/09/19   Page 43 of 74




       h. An apparent agency also exists between Defendant Marriott and Residence Inn®

            hotels. Defendant Marriott held out Residence Inn ® branded hotels to the public

            as possessing authority to act on its behalf.

       i.   Given Defendant Marriott’s public statements on behalf of its hotel brands and

            the control it assumed in educating, implementing, and directing its branded

            hotels, including Residence Inn® branded hotels, Defendant Marriott breached

            its duties in the following ways:

                i. did not adequately distribute information to assist employees in

                   identifying human trafficking;

               ii. failed to provide a process for escalating human trafficking concerns

                   within the organization;

               iii. failed to mandate managers, employees, or owners attend training

                   related to human trafficking;

               iv. failed to provide new hire orientation on human rights and corporate

                   responsibility;

                v. failed to provide training and education on human trafficking through

                   webinars, seminars, conferences, and online portals;

               vi. failed to develop and hold or require ongoing training sessions on

                   human trafficking; or

              vii. failed to provide checklists, escalation protocols and information to

                   property management staff or tracking performance indicators and key

                   metrics on human trafficking prevention.

       j.   For years, Defendant Marriott has demonstrated actual and/or constructive


COMPLAINT                                   43
          Case 3:19-cv-01992-IM           Document 1        Filed 12/09/19      Page 44 of 74




                  knowledge of the rampant culture of sex trafficking which tragically occurs on

                  its Residence Inn® branded properties throughout the country. This same

                  entrenched, pervasive actual and/or constructive knowledge of sex trafficking

                  facilitated the sex trafficking of Plaintiff A.B. at Residence Inn® hotels that

                  forms the basis of this complaint.

                      i. In January 2009, the first “john” was prosecuted in connection with

                          Charlotte’s high-priced prostitution ring after being seen leaving Room

                          106 of the Residence Inn.57

                      ii. In October 2009, the Westchester County District Attorney arrested

                          three women on charges for promoting prostitution. The three women

                          recruited, managed, and scheduled nearly a dozen women, sending

                          them on calls to hotels all over the city, including the Residence Inn. 58

                      iii. In August 2010, a prostitute’s boyfriend ended up dead at the

                          Residence Inn when a john thought he had been robbed and came back

                          with a gun. 59 As a result, the hotels worked with police to prevent

                          prostitution rings from operating out of the hotel rooms and the police

                          educated them on how to spot suspicious activity. 60

                      iv. In February 2015, seven men were arrested at the Residence Inn in

                          Wilmette for engaging in prostitution during an undercover prostitution



57
   Gary L. Wright, Charlotte businessman faces prostitution charge, THE HERALD (Jan. 7, 2009),
https://www.heraldonline.com/news/local/article12247145.html.
58
   Prostitution bust in Westchester Co., ABC 7 NY (Oct. , 2009), https://abc7ny.com/archive/7055026/.
59
   Police target prostitution at airport hotels, THE PHILADELPHIA INQUIRER (Aug. 19, 2010),
https://www.inquirer.com/philly/news/breaking/20100819_Police__Airport_hotels_becoming_hubs_for_prostitution
.html.
60
   Id.

COMPLAINT                                           44
         Case 3:19-cv-01992-IM           Document 1       Filed 12/09/19      Page 45 of 74




                         sting. 61

                      v. In February 2018, a former Utah lawmaker was accused of purchasing

                         two hotel rooms at the Residence Inn using taxpayer money to meet

                         with a prostitute.62 His 2017 campaign finance report showed an

                         expense for $1,510 for “extra hotel expense session lodging” at the

                         “Marriott Residence.”63

     70. CHOICE HOTELS CORPORATION (“Choice Hotels” or “Choice”)

              a. Defendant Choice Hotels owned, supervised, or operated the former Rodeway

                  Inn® formerly located at 9201NE Vancouver Mall Drive, Vancouver,

                  Washington 98662.64

              b. Choice Hotels failed to implement and enforce any of its own policy or

                  policies and protect Plaintiff A.B. from being sex trafficked.

              c. Defendant Choice had actual knowledge of sex trafficking occurring on its

                  branded hotel properties because Choice and Rodeway Inn knew that sex

                  trafficking and prostitution are associated with a high risk of physical and

                  sexual violence, substance abuse, and other illegal dangerous conduct, and

                  that the pimp-sex trafficking victim/prostitute relationship involves the use of

                  force, fraud, and coercion. Choice and Rodeway Inn allowed, authorized,

                  permitted, induced, or encouraged the trafficking of individuals for sex at the

                  Rodeway Inn. Choice and Rodeway Inn facilitated the trafficking through its


61
   Prostitution Sting Arrests Five in Wilmette, DAILY NORTH SHORE (Feb. 13, 2015),
https://jwcdaily.com/2015/02/13/prostitution-sting-arrests-five-in-wilmette/.
62
   Utah taxpayers paid for hotel linked to prostitute report, APNEWS (Feb. 9, 2018),
https://www.apnews.com/9692f9fa6a82467093dc0d250a2dd44e.
63
   Id.
64
   The former Rodeway Inn by Choice Hotels is now a Howard Johnson hotel, owned by Wyndham.

COMPLAINT                                          45
     Case 3:19-cv-01992-IM         Document 1      Filed 12/09/19        Page 46 of 74




             practices, policies, and procedures. Choice and Rodeway Inn failed to take

             appropriate action to prevent the trafficking of individuals for sex so that

             Choice and Rodeway Inn could continue to profit from the business that

             trafficking brings, including business from out-of-state.

       d. Defendant Choice had constructive knowledge of sex trafficking occurring on

             its branded hotel properties because Choice and Rodeway Inn knew or should

             have known that sex trafficking and prostitution are associated with a high risk

             of physical and sexual violence, substance abuse, and other illegal dangerous

             conduct, and that the pimp-sex trafficking victim/prostitute relationship

             involves the use of force, fraud, and coercion. Choice and Rodeway Inn

             allowed, authorized, permitted, induced, or encouraged the trafficking of

             individuals for sex at the Rodeway Inn. Choice and Rodeway Inn facilitated

             the trafficking through its practices, policies, and procedures. Choice and

             Rodeway Inn failed to take appropriate action to prevent the trafficking of

             individuals for sex so that Choice and Rodeway Inn could continue to profit

             from the business that trafficking brings, including business from out-of-state.

        e. Choice Hotels knew or should have known that the Rodeway Inn® hotel where

             Plaintiff A.B. was trafficked was an area known for high incidence of crime and

             prone to sex trafficking activity on and around the hotel premises, including

             when Plaintiff A.B. was trafficked.

        f.   Despite having knowledge of the extensive prostitution and sex trafficking

             that occurs at its hotels, Defendant Choice Hotels has repeatedly failed to stop

             these actions.



COMPLAINT                                    46
     Case 3:19-cv-01992-IM        Document 1     Filed 12/09/19     Page 47 of 74




        g. Defendant Choice Hotels exercised control over Rodeway Inn® hotels by:

                i. distributing information to assist employees in identifying human

                   trafficking;

               ii. providing a process for escalating human trafficking concerns within

                   the organization;

               iii. requiring employees to attend training related to human trafficking;

               iv. providing new hire orientation on human rights and corporate

                   responsibility;

               v. providing training and education to Rodeway Inn® branded hotels

                   through webinars, seminars, conferences, and online portals;

               vi. developing and holding ongoing training sessions on human trafficking;

                   or

              vii. providing checklists, escalation protocols and information to property

                   management staff; or tracking performance indicators and key metrics

                   on human trafficking prevention.

        h. Choice Hotels was in an agency relationship with Rodeway Inn® branded

            hotels offering public lodging services in the hotel. This agency relationship

            was created through Defendant Choice’s exercise of an ongoing and systemic

            right of control over Rodeway Inn® hotels by Defendant Choice’s operations,

            including the means and methods of how Rodeway Inn® branded hotels

            conducted daily business through one or more of the following actions:

                i. hosting online bookings on Defendant Choice Hotels’ domain;

               ii. requiring Rodeway Inn® branded hotels to use Defendant Choice


COMPLAINT                                 47
     Case 3:19-cv-01992-IM         Document 1         Filed 12/09/19   Page 48 of 74




                     Hotels’ customer rewards program;

                iii. setting employee wages;

                iv. making employment decisions;

                 v. advertising for employment;

                vi. sharing profits;

               vii. standardized training methods for employees;

               viii. building and maintaining the facility in a manner specified by the

                     owner;

                ix. standardized or strict rules of operation;

                 x. regular inspection of the facility and operation by owner;


               xi.   fixing prices; or other actions that deprive Rodeway Inn® branded

                     hotels of independence in business operations.

        i.   An apparent agency also exists between Defendant Choice Hotels and Rodeway

             Inn® hotels. Defendant Choice Hotels held out Rodeway Inn® branded hotels

             to the public as possessing authority to act on its behalf.

        j.   Given Defendant Choice Hotels’ public statements on behalf of its hotel

             brands and the control it assumed in educating, implementing, and directing

             its branded hotels, including Rodeway Inn® branded hotels, Defendant

             Choice Hotels breached its duties in the following ways:

                i. did not adequately distribute information to assist employees in

                     identifying human trafficking;

                ii. failed to provide a process for escalating human trafficking concerns

                     within the organization;


COMPLAINT                                    48
         Case 3:19-cv-01992-IM             Document 1      Filed 12/09/19      Page 49 of 74




                      iii. failed to mandate managers, employees, or owners attend training

                         related to human trafficking;

                      iv. failed to provide new hire orientation on human rights and corporate

                         responsibility;

                      v. failed to provide training and education on human trafficking through

                         webinars, seminars, conferences, and online portals;

                      vi. failed to develop and hold or require ongoing training sessions on human

                         trafficking; or

                      vii. failed to provide checklists, escalation protocols and information to

                         property management staff or tracking performance indicators and key

                         metrics on human trafficking prevention.

              k. For years, Defendant Choice Hotels has demonstrated actual and/or

                  constructive knowledge of the rampant culture of sex trafficking which

                  tragically occurs on its Rodeway Inn® branded properties throughout the

                  country. This same entrenched, pervasive actual and/or constructive

                  knowledge of sex trafficking facilitated the sex trafficking of Plaintiff A.B. at

                  Rodeway Inn® hotels that forms the basis of this complaint.

                      i. In April of 2010, a woman was brought to the Rodeway Inn in an area

                         known for prostitution, beaten, and forced into a 3-by-5 foot dog cage

                         when she tried to escape her traffickers.65

                      ii. In October of 2010, a Jersey City man and a New York City prostitute


65
  Kealan Oliver, Atlanta Woman Caged Like Dog; Beaten, Locked Up for Trying to Escape Prostitution, Says
Cops, CBS NEWS (Apr. 6, 2010), https://www.cbsnews.com/news/atlanta-woman-caged-like-dog-beaten-locked-
up-for-trying-to-escape-prostitution-say-cops/.

COMPLAINT                                          49
          Case 3:19-cv-01992-IM            Document 1        Filed 12/09/19       Page 50 of 74




                          robbed and murdered a man at the Rodeway Inn. 66

                       iii. In April of 2013, police conducted a prostitution sting and arrested 11

                          men at a Rodeway Inn in Eau Claire, Wisconsin. 67

                       iv. In October 2013, a man used two women in order to run a prostitution

                           ring of minor girls from his jail cell. The woman would recruit girls,

                           get them addicted to heroin and post them on backpage.com. Police

                           arrested the women at the Rodeway Inn® in Watertown, New York.68

                       v. In June 2015, a man brought a woman and two minors across state

                           lines from Wyoming to Dickinson, North Dakota where he sold them

                           for sex at a Rodeway Inn®. 69

                       vi. In April 2016, a man was charged with trafficking a 17 year-old girl for

                           the purpose of sex. He was arrested at a Rodeway Inn® in Clarksville,

                           Tennessee. 70

                       vii. In May 2016, a motel owner was arrested after running the Rodeway

                           Inn® in Caseyville, Illinois like a brothel. Women and minors would

                           come to the motel and there would be 10–20 women being prostituted

                           for the motel owner’s profit. 71


66
   Michaelangelo Conte, Jersey City man, New York prostitute indicted in murder of man at Atlantic City motel:
officials, NJ.com (Oct. 2, 2010), https://www.nj.com/hudson/2010/10/jersey_city_man_new_york_prost.html.
67
   11 Eu Claire-area men arrested in prostitution bust, WEAU.com (Apr. 15, 2013), available at
https://www.weau.com/home/headlines/Several-men-arrested-in-prostitution-bust-203049221.html.
68
   https://www.watertowndailytimes.com/article/20131016/NEWS07/710169954 (last visited March 25, 2019).
69
   Wyoming Man Faces Prostitution, Multiple Federal Charges after Arrest in Dickinson, GRAND FORKS
HERALD, (Jun, 4, 2015), https://www.grandforksherald.com/news/crime-and-courts/3759971-wyoming-man-faces-
prostitution-multiple-federal- charges-after-arrest.
70
   https://www.theleafchronicle.com/story/news/2016/04/29/clarksville-man-charged-human-trafficking-case/8370
(last visited March 25, 2019).
71
   Ashlee Carlstrom, Caseyville Motel Owner Accused of Sex Crimes, KMOV4, (May. 16, 2016).
https://www.kmov.com/news/caseyville-motel-owner-accused-of-sex-crimes/article_5a291fdd-467a-5094-9cbc-

COMPLAINT                                            50
          Case 3:19-cv-01992-IM             Document 1          Filed 12/09/19       Page 51 of 74




                        viii. In July 2016, police discovered a sex trafficking ring happening at the

                            Rodeway Inn® in Allentown, Pennsylvania. The man took the

                            women’s ID, room keys, car keys and cell phones while making them

                            sell themselves for sex, and held them at the motel against their will. 72

                        ix. In June 2017, officers arranged to meet a prostitute off of the website

                            backpage.com charging $140 for “full service”. When they arrived at

                            the Rodeway Inn® in Wormleysburg, Pennsylvania, officers arrested a

                            man smoking crack in the bathroom, a woman prostitute, and another

                            man controlling the woman’s sexual transactions. 73

                        x. In July of 2017, investigators responded to a call at a Rodeway Inn® in

                            Tyler, Texas where they found four females ranging from 17–36 years-

                            old being held against their will for the purpose of selling sex. One of

                            the victims initiated the call to police that resulted in two men getting

                            arrested for sex trafficking.74

                        xi. In September 2017, the state of Delaware filed a lawsuit against the

                            Rodeway Inn® in Newark, Delaware after it was declared a criminal

                            nuisance property with over 900 police calls. The manager of the motel

                            was recently charged for soliciting sex on property grounds. 75


71d41fb9b61b.html.
72
   Allentown Police Make Prostitution Bust at Rodeway Inn, 69 NEWS WFMZ, (Sep. 28, 2016, 10:23 PM EDT),
http://www.wfmz.com/news/lehigh-valley/allentown-police-make-prostitution-bust-at-rodeway-inn/99738281.
73
   Amuehlemann, Three Arrested after Wormleysburg Prostitution Bust, FOX 43, (Jun, 6, 2017, 10:54 AM EST),
https://fox43.com/2017/06/06/three-arrested-after-wormleysburg-prostitution-bust/.
74
   Kris Kirst, 2 Arrested in Prostitution Ring, Tyler Police Searching for Additional Suspect, CBS 19, (July, 19,
2017, 1:45 PM CDT), https://www.cbs19.tv/article/news/2-arrested-in-prostitution-ring-tyler-police-searching-for-
additional- suspect/457899723.
75
   Josh Shannon, Former Rodeway Inn Manager Patronized Prostitutes at the Motel, Court Documents Say,
NEWARK POST ONLINE, (Sept, 8, 2017), https://www.newarkpostonline.com/news/former-rodeway-inn-

COMPLAINT                                               51
          Case 3:19-cv-01992-IM            Document 1         Filed 12/09/19       Page 52 of 74




                       xii. In December 2017, a man was arrested for sex trafficking after police

                            responded to an online advertisement to have sex with a 16 year-old

                            girl at the Rodeway Inn® in Orlando, Florida. When they arrived, the

                            minor answered the door and had bruises on her face from being

                            beaten earlier that day.76

                       xiii. In January 2018, a woman told police that her trafficker left her at the

                            Rodeway Inn® in Billings, Montana while he went to pick up other

                            girls to prostitute in North Dakota. She was able to call a friend with a

                            cell phone her trafficker left behind, who then called the police. 77

                       xiv. In May 2018, a man compelled multiple women to become prostitutes

                            after bribing them with heroin at a Rodeway Inn ® in Greenville, North

                            Carolina. The man would beat the women, force them to sexually

                            service clients, and demand that the women participate in orgies with

                            the other prostitutes and himself. 78

                       xv. In December 2018, a self-proclaims “Crips” gang-member kidnapped

                            two minors from their group home and brought them to a Rodeway

                            Inn® in Ronkonkoma, New York for the purpose of sex trafficking.

                            The 12 year-old called her ex-foster mother, who then called the



manager-patronized-prostitutes-at-the- motel-court/article_dc7c7008-9447-11e7-9457-9bf5f0959c86.html.
76
   Michael Williams, Orlando Man Trafficked, Beat Underage Girl, Authorities Say, ORLANDO SENTINEL,
(Dec. 18, 2017), https://www.orlandosentinel.com/news/crime/os-tyquarius-lebby-human-trafficking-20171218-
story.html.
77
   Day 8: Jury Returns Guilty Verdict in Human Trafficking Trial, KURL 8 NBC, (Jan, 29, 2018),
https://www.kulr8.com/news/day-jury-returns-guilty-verdict-in-human-trafficking-trial/article_44228282-6bfe-
59cb-8dd4-.
78
   Greenville Man Sentenced to Nine Years on Prostitution Charges, REFLECTOR, (May 30, 2018),
http://www.reflector.com/News/2018/05/30/Greenville-man-sentenced-to-9-years-on-human-trafficking-
prostitution.html.

COMPLAINT                                             52
          Case 3:19-cv-01992-IM            Document 1        Filed 12/09/19      Page 53 of 74




                           police. 79

                       xvi. In February 2019, a man was arrested after sex trafficking a 16 year-

                           old out of a Rodeway Inn® in East Windsor, Connecticut. The man

                           used an online website where he charged $60 for oral sex, $80 for a

                           “quick visit” of 15 minutes, $120 to $130 for 30 minutes, and $150 to

                           $170 for an hour.80

                       xvii.     In February 2019, a man pointed a gun at women inside of a

                           Rodeway Inn® in Pasco, Washington and forced them to turn tricks for

                           him. The women were required to service 6–10 men a day, charging a

                           minimum of $200 each john. 81

                       xviii.    Additionally, Defendant Choice has been aware of sex trafficking

                           on Rodeway Inn brand properties through publicly available websites

                           such as www.tripadvisor.com and www.yelp.com. Online reviews

                           show the pervasiveness of customer reported sex trafficking on

                           Rodeway        Inn   brand     properties   and    Defendant      Wyndham’s

                           inattentiveness, for example:

                                        • In May of 2009, a reviewer described a stay at the Rodeway

                                          Inn in Atlantic City, New Jersey as follows: “’There are

                                          two prostitutes selling sex to three drug dealers…’ [The


79
   Police: 2 Central Islip Men Tried to Turn 12-Year-Old Girl Into Prostitute, NEWS 12 LONG ISLAND, (Dec, 20,
2018, 5:23 PM), http://longisland.news12.com/story/39673810/police-2-men-charged-in-suffolk-sex-trafficking-
case-involving-a-child.
80
   David Owens, East Hartford Man Pleads Guilty to Sex Trafficking of 16-Year-Old-Girl, HARTFORD
COURANT, (Feb, 11, 2019), https://www.courant.com/news/connecticut/hc-east-hartford-man-sex-trafficking-
0212-20190211- pp34b2inc5ehjasg2uuttxiqwa-story.html.
81
   Kristen M. Kraemer, Drugs and Threats to Prostitute Women in Tri-Cities, Prosecutors Say, TRI-CITY
HERALD, (Feb. 24, 2019, 2:11 PM PDT) https://www.tri-cityherald.com/news/local/crime/article226472270.html.

COMPLAINT                                            53
          Case 3:19-cv-01992-IM            Document 1        Filed 12/09/19       Page 54 of 74




                                           front desk employee] then picks up the phone AND

                                           CALLS THE ROOM. ‘I want you all out of here, get out of

                                           the room, you cannot stay here anymore.’ … I never got the

                                           refund, despite a BBB follow up, letters to Rodeway Inn,

                                           and pointless phone calls to their General Manager.

                                           Needless to say, I won’t be staying there EVER again.” 82

                                      • In August of 2011, a reviewer described a Rodeway Inn in

                                           Bristol, Pennsylvania as follows: This is a drug/high crime

                                           area frequented by crackheads and prostitutes.”83

              l.   Defendant ESA owns, supervises, or operates the Extended Stay America®

                   located at 11506 NE 3rd Street (Formerly 300 NE 115th Avenue prior to

                   December 20, 2010) Vancouver, Washington 98684. ESA failed to implement

                   and enforce any of its own policy or policies and protect Plaintiff A.B. from

                   being sex trafficked.

              m. Defendant ESA had actual knowledge of sex trafficking occurring on its

                   branded hotel properties because ESA and Extended Stay America knew that

                   sex trafficking and prostitution are associated with a high risk of physical and

                   sexual violence, substance abuse, and other illegal dangerous conduct, and that

                   the pimp-sex trafficking victim/prostitute relationship involves the use of

                   force, fraud, and coercion. ESA and Extended Stay America allowed,

                   authorized, permitted, induced, or encouraged the trafficking of individuals for

82
   Review of Rodeway Inn Boardwalk, Atlantic City, New Jersey (May 19, 2009), available at
https://www.yelp.com/biz/rodeway-inn-boardwalk-atlantic-city.
83
   Review of Rodeway Inn, Bristol, Pennsylvania (Aug. 18, 2011), available at
https://www.tripadvisor.com/ShowUserReviews-g52258-d216916-r116911196-Rodeway_Inn-
Bristol_Pennsylvania.html.

COMPLAINT                                            54
     Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19       Page 55 of 74




            sex at the Extended Stay America. ESA and Extended Stay America facilitated

            the trafficking through its practices, policies, and procedures. ESA and

            Extended Stay America failed to take appropriate action to prevent the

            trafficking of individuals for sex so that ESA and Extended Stay America

            could continue to profit from the business that trafficking brings, including

            business from out-of-state.

       n. Defendant ESA had constructive knowledge of sex trafficking occurring on its

            branded hotel properties because ESA and Extended Stay America knew or

            should have known that sex trafficking and prostitution are associated with a

            high risk of physical and sexual violence, substance abuse, and other illegal

            dangerous conduct, and that the pimp-sex trafficking victim/prostitute

            relationship involves the use of force, fraud, and coercion. ESA and Extended

            Stay America allowed, authorized, permitted, induced, or encouraged the

            trafficking of individuals for sex at the Extended Stay America. ESA and

            Extended Stay America facilitated the trafficking through its practices,

            policies, and procedures. ESA and Extended Stay America failed to take

            appropriate action to prevent the trafficking of individuals for sex so that ESA

            and Extended Stay America could continue to profit from the business that

            trafficking brings, including business from out-of-state.

       o. ESA knew or should have known that the Extended Stay America ® hotel

            where Plaintiff A.B. was trafficked was an area known for high incidence of

            crime and prone to sex trafficking activity on and around the hotel premises,

            including when Plaintiff A.B. was trafficked.



COMPLAINT                                   55
     Case 3:19-cv-01992-IM        Document 1      Filed 12/09/19     Page 56 of 74




       p.    Despite having knowledge of the extensive prostitution and sex trafficking

            that occurs at its hotels, Defendant ESA has repeatedly failed to stop these

            actions.

       q.    Defendant ESA exercised control over Extended Stay America ® hotels by:

                i. distributing information to assist employees in identifying human

                   trafficking;

               ii. providing a process for escalating human trafficking concerns within

                   the organization;

               iii. requiring employees to attend training related to human trafficking;

               iv. providing new hire orientation on human rights and corporate

                   responsibility;

                v. providing training and education to Extended Stay America® branded

                   hotels through webinars, seminars, conferences, and online portals;

               vi. developing and holding ongoing training sessions on human trafficking;

                   or

              vii. providing checklists, escalation protocols and information to property

                   management staff; or tracking performance indicators and key metrics

                   on human trafficking prevention.

       r.   ESA was in an agency relationship with Extended Stay America ® branded

            hotels offering public lodging services in the hotel. This agency relationship

            was created through Defendant ESA’s exercise of an ongoing and systemic

            right of control over Extended Stay America ® hotels by Defendant ESA’s

            operations, including the means and methods of how Extended Stay America ®


COMPLAINT                                  56
     Case 3:19-cv-01992-IM        Document 1        Filed 12/09/19     Page 57 of 74




            branded hotels conducted daily business through one or more of the following

            actions:

                i. hosting online bookings on Defendant ESA’s domain;

               ii. requiring Extended Stay America® branded hotels to use Defendant

                    ESA’s customer rewards program;

               iii. setting employee wages;

               iv. making employment decisions;

                v. advertising for employment;

               vi. sharing profits;

              vii. standardized training methods for employees;

              viii. building and maintaining the facility in a manner specified by the owner;

               ix. standardized or strict rules of operation;


               x.   regular inspection of the facility and operation by owner;

               xi. fixing prices; or

              xii. other actions that deprive Extended Stay America® branded hotels of

                    independence in business operations.

       s. An apparent agency also exists between Defendant ESA and Extended Stay

            America® hotels. Defendant ESA held out Extended Stay America ® branded

            hotels to the public as possessing authority to act on its behalf.

       t.   Given Defendant ESA’s public statements on behalf of its hotel brands and the

            control it assumed in educating, implementing, and directing its branded

            hotels, including Extended Stay America® branded hotels, Defendant ESA

            breached its duties in the following ways:


COMPLAINT                                    57
     Case 3:19-cv-01992-IM       Document 1         Filed 12/09/19    Page 58 of 74




                i. did not adequately distribute information to assist employees in

                   identifying human trafficking;

               ii. failed to provide a process for escalating human trafficking concerns

                   within the organization;

               iii. failed to mandate managers, employees, or owners attend training

                   related to human trafficking;

               iv. failed to provide new hire orientation on human rights and corporate

                   responsibility;

               v. failed to provide training and education on human trafficking through

                   webinars, seminars, conferences, and online portals;

               vi. failed to develop and hold or require ongoing training sessions on

                   human trafficking; or

              vii. failed to provide checklists, escalation protocols and information to

                   property management staff or tracking performance indicators and key

                   metrics on human trafficking prevention.

       u. For years, Defendant ESA has demonstrated actual and/or constructive

            knowledge of the rampant culture of sex trafficking which tragically occurs on

            its Extended Stay America ® branded properties throughout the country. This

            same entrenched, pervasive actual and/or constructive knowledge of sex

            trafficking facilitated the sex trafficking of Plaintiff A.B. at Extended Stay

            America® hotels that forms the basis of this complaint.

                i. In August 2010, there was a rise in prostitution arrests at the Extended

                   Stay America Hotel as a result of concentrated enforcement operations


COMPLAINT                                  58
          Case 3:19-cv-01992-IM            Document 1         Filed 12/09/19       Page 59 of 74




                           at local hotels that targeted narcotics, gangs, and prostitution activity.

                           The Extended Stay America was known to be used often by prostitutes

                           due to its close proximity to the Bob Hope Airport.84

                       ii. In April 2012, a 32-year old Los Angeles man was arrested on

                           suspicion of trying to force a 16-year-old girl into prostitution out of an

                           Extended Stay America hotel room in Santa Rosa.85

                       iii. In June 2012, two prostitutes were arrested at an Extended Stay

                           America and both women had condoms and lubricant in their

                           possession.86

                       iv. In October 2014, a man was arrested at the Extended Stay America and

                           faced three counts of human trafficking and several other charges for

                           bringing three women to a hotel to work as prostitutes.87

                       v. In July 2015, the body of a prostitute was found in the Extended Stay

                           America hotel in Burlington, Massachusetts allegedly by two men who

                           were making a night of robbing prostitutes that they had found on

                           backpage.com ads. 88

                       vi. In January and February 2019, a former prostitute stated in her

                           interview that she solicited her customers online and chose the


84
   Prostitution arrests signal trend, LA TIMES (Aug. 18, 2010), https://www.latimes.com/socal/burbank-
leader/news/tn-blr-prostitutes-20100818-story.html.
85
   Santa Rosa: Man Arrested in Child Prostitution Case, THE PRESS DEMOCRAT (April 5, 2012),
https://www.pressdemocrat.com/news/2612544-181/santa-rosa-man-arrested-in?sba=AAS.
86
87
   Morrisville police charge man brought women to hotel as prostitutes, THE NEWS & OBSERVER (Oct. 3, 2014),
https://www.newsobserver.com/news/local/crime/article10082090.html.
88
   Internet has driven sex industry deep into shadows, BOSTON GLOBE (July 15, 2015),
https://www.bostonglobe.com/metro/2015/07/15/for-prostitutes-terrible-life-made-
worse/7tvir4sJNvIyMKQB7PGYoO/story.html.

COMPLAINT                                             59
          Case 3:19-cv-01992-IM            Document 1         Filed 12/09/19       Page 60 of 74




                           Extended Stay America specifically because it was “safer.” 89

                       vii. In January and May 2019, several men were arrested for prostitution at

                           the Extended Stay America in Norton, Massachusetts.90

                       viii. Additionally, Defendant ESA has been aware of sex trafficking on

                            Extended Stay America brand properties through publicly available

                            websites such as www.tripadvisor.com. Online reviews show the

                            pervasiveness of customer reported sex trafficking on Extended Stay

                            America brand properties and Defendant ESA’s inattentiveness, for

                            example:

                                       • In March of 2013, a reviewer titled a review of an Extended

                                           Stay America in Portland, Oregon, as “Prostitute in next

                                           room,” and further explained: “There was loud partying in

                                           the room next to us until midnight. Then a series of men

                                           had loud sex with a woman. The door would slam, then

                                           there would be some laughing and talking between a man

                                           and a woman. Then the bed would bang, the men would

                                           groan, then some quiet talking. The door would slam and

                                           the shower would run. This sequence of events repeated

                                           over and over again until 5:00 a.m.” 91


89
   Parents, kids concerned about prostitutes in neighborhoods, NEWS4JAX (Feb. 27, 2019),
https://www.news4jax.com/news/investigations/parents-kids-concerned-about-prostitutes-in-neighborhoods.
90
   See Five arrested in prostitution sting in Norton, THE SUN CHRONICLE (May 11, 2019),
https://www.thesunchronicle.com/news/local_news/five-arrested-in-prostitution-sting-in-norton/article_8790422d-
b205-5e4e-9068-8a31647b0671.html; Three men arrested in prostitution sting at Norton hotel, The Sun Chronicle
(Jan. 13, 2019), https://www.thesunchronicle.com/news/local_news/three-men-arrested-in-prostitution-sting-at-
norton-hotel/article_a79df30c-a487-5d06-a8e6-fe2b1e27276b.html.
91
   Review of Extended Stay America – Portland – Beaverton – Eider Court, Portland, OR (Mar. 13, 2013), available

COMPLAINT                                             60
          Case 3:19-cv-01992-IM        Document 1        Filed 12/09/19       Page 61 of 74




    71.   RED LION HOTELS CORPORATION (“RLHC”):

             a. Defendant RLHC owns, supervises, or operates the Red Lion Inn ® located at

                 3301 Market Street NE Salem, Oregon 97301. RLHC failed to implement and

                 enforce any of its own policy or policies and protect Plaintiff A.B. from being

                 sex trafficked.

             b. Defendant RLHC had actual knowledge of sex trafficking occurring on its

                 branded hotel properties because RLHC and Red Lion Inn knew that sex

                 trafficking and prostitution are associated with a high risk of physical and

                 sexual violence, substance abuse, and other illegal dangerous conduct, and that

                 the pimp-sex trafficking victim/prostitute relationship involves the use of

                 force, fraud, and coercion. RLHC and Red Lion Inn allowed, authorized,

                 permitted, induced, or encouraged the trafficking of individuals for sex at the

                 Red Lion Inn. RLHC and Red Lion Inn facilitated the trafficking through its

                 practices, policies, and procedures. RLHC and Red Lion Inn failed to take

                 appropriate action to prevent the trafficking of individuals for sex so that

                 RLHC and Red Lion Inn could continue to profit from the business that

                 trafficking brings, including business from out-of-state.

             c. Defendant RLHC had constructive knowledge of sex trafficking occurring on

                 its branded hotel properties because RLHC and Red Lion Inn knew or should

                 have known that sex trafficking and prostitution are associated with a high risk

                 of physical and sexual violence, substance abuse, and other illegal dangerous

                 conduct, and that the pimp-sex trafficking victim/prostitute relationship


at https://www.tripadvisor.com/ShowUserReviews-g51765-d106928-r154442742-
Extended_Stay_America_Portland_Beaverton_Eider_Court-Beaverton_Oregon.html.

COMPLAINT                                        61
     Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19      Page 62 of 74




            involves the use of force, fraud, and coercion. RLHC and Red Lion Inn

            allowed, authorized, permitted, induced, or encouraged the trafficking of

            individuals for sex at the Red Lion Inn. RLHC and Red Lion Inn facilitated the

            trafficking through its practices, policies, and procedures. RLHC and Red Lion

            Inn failed to take appropriate action to prevent the trafficking of individuals for

            sex so that RLHC and Red Lion Inn could continue to profit from the business

            that trafficking brings, including business from out-of-state.

       d. RLHC knew or should have known that the Red Lion Inn® hotel where

            Plaintiff A.B. was trafficked was an area known for high incidence of crime

            and prone to sex trafficking activity on and around the hotel premises,

            including when Plaintiff A.B. was trafficked.

       e. Despite having knowledge of the extensive prostitution and sex trafficking that

            occurs at its hotels, Defendant RLHC has repeatedly failed to stop these

            actions.

       f.    Defendant RLHC exercised control over Red Lion Inn® hotels by:

                i. distributing information to assist employees in identifying human

                   trafficking;

               ii. providing a process for escalating human trafficking concerns within

                   the organization;

               iii. requiring employees to attend training related to human trafficking;

               iv. providing new hire orientation on human rights and corporate

                   responsibility;

                v. providing training and education to Residence Inn® branded hotels


COMPLAINT                                   62
     Case 3:19-cv-01992-IM        Document 1       Filed 12/09/19    Page 63 of 74




                    through webinars, seminars, conferences, and online portals;

               vi. developing and holding ongoing training sessions on human trafficking;

                    or

              vii. providing checklists, escalation protocols and information to property

                    management staff; or tracking performance indicators and key metrics

                    on human trafficking prevention.

       g. RLHC was in an agency relationship with Red Lion Inn® branded hotels

            offering public lodging services in the hotel. This agency relationship was

            created through Defendant RLHC’s exercise of an ongoing and systemic right

            of control over Red Lion Inn® hotels by Defendant RLHC’s operations,

            including the means and methods of how Red Lion Inn® branded hotels

            conducted daily business through one or more of the following actions:

                i. hosting online bookings on Defendant RLHC’s domain;

               ii. requiring Residence Inn® branded hotels to use Defendant RLHC’s

                    customer rewards program;

               iii. setting employee wages;

               iv. making employment decisions;

               v. advertising for employment;

               vi. sharing profits;

              vii. standardized training methods for employees;

             viii. building and maintaining the facility in a manner specified by the owner;

               ix. standardized or strict rules of operation;


               x.   regular inspection of the facility and operation by owner;


COMPLAINT                                   63
     Case 3:19-cv-01992-IM        Document 1        Filed 12/09/19   Page 64 of 74




               xi. fixing prices; or

              xii. other actions that deprive Red Lion Inn® branded hotels of

                   independence in business operations.

       h. An apparent agency also exists between Defendant RLHC and Red Lion Inn®

            hotels. Defendant RLHC held out Red Lion Inn® branded hotels to the public

            as possessing authority to act on its behalf.

       i.   Given Defendant RLHC’s public statements on behalf of its hotel brands and

            the control it assumed in educating, implementing, and directing its branded

            hotels, including Red Lion Inn® branded hotels, Defendant RLHC breached its

            duties in the following ways:

                i. did not adequately distribute information to assist employees in

                   identifying human trafficking;

               ii. failed to provide a process for escalating human trafficking concerns

                   within the organization;

               iii. failed to mandate managers, employees, or owners attend training

                   related to human trafficking;

               iv. failed to provide new hire orientation on human rights and corporate

                   responsibility;

                v. failed to provide training and education on human trafficking through

                   webinars, seminars, conferences, and online portals;

               vi. failed to develop and hold or require ongoing training sessions on

                   human trafficking; or

              vii. failed to provide checklists, escalation protocols and information to



COMPLAINT                                   64
          Case 3:19-cv-01992-IM            Document 1         Filed 12/09/19       Page 65 of 74




                           property management staff or tracking performance indicators and key

                           metrics on human trafficking prevention.

              j.   For years, Defendant RLHC has demonstrated actual and/or constructive

                   knowledge of the rampant culture of sex trafficking which tragically occurs on

                   its Red Lion Inn® branded properties throughout the country. This same

                   entrenched, pervasive actual and/or constructive knowledge of sex trafficking

                   facilitated the sex trafficking of Plaintiff A.B. at Red Lion Inn® hotels that

                   forms the basis of this complaint.

                       i. In August 2008, a woman was arrested for operating a prostitution ring

                           within several hotels, including the Red Lion, and employing a 16-year

                           old.92

                       ii. In April 2010, a 20-year-old man and two teens were charged with

                           forcing an 18-year old girl to sell sex out of the Red Lion Inn. 93

                       iii. In September 2011, a 31-year-old man was arrested for compelling

                           prostitution after setting up a prostitution date for a juvenile girl at the

                           Red Lion Hotel near the airport.94

                       iv. In November 2013, a woman was arrested and charged with

                           prostitution for soliciting sex at a Red Lion Hotel in Elko. Hotel staff

                           told police they observed the woman “making her way throughout the

                           casino speaking with several patrons within the casino as if she was


92
   Tom McGhee, Madam employed 16-year-old, used hotels, court papers say, DENVER POST (Aug. 11, 2008),
https://www.denverpost.com/2008/08/11/madam-employed-16-year-old-used-hotels-court-papers-say/.
93
   Three charged with forcing teen to prostitute at Bellevue hotels, SEATTLE PI (April 26, 2010),
https://www.seattlepi.com/local/article/Three-charged-with-forcing-teen-to-prostitute-at-882161.php.
94
   Undercover police sting nabs a pimp prostituting a juvenile girl at Red Lion Hotel, police say, OREGONLIVE
(Sept. 15, 2011), https://www.oregonlive.com/portland/2011/09/undercover_police_sting_nabs_a.html.

COMPLAINT                                             65
          Case 3:19-cv-01992-IM           Document 1        Filed 12/09/19       Page 66 of 74




                          propositioning people.”95

                       v. In April 2018, a man was arrested at the Red Lion Hotel for assaulting,

                          robbing, and holding prostitutes against their will in a hotel room. 96

                       vi. In August 2019, a man was arrested on federal sex trafficking charges

                          at the Red Lion Hotel after officers monitoring online prostitution

                          responded to a prostitution ad online.97

                       vii. Additionally, Defendant RLHC has been aware of sex trafficking on

                           Red Lion brand properties through publicly available websites such as

                           www.tripadvisor.com. Online reviews show the pervasiveness of

                           customer reported sex trafficking on Red Lion brand properties and

                           Defendant RLHC’s inattentiveness, for example:

                                      • In March of 2013, a reviewer titled a review of a Red Lion

                                         Inn in Victoria, British Columbia, as “Should be called the

                                         Hooker Hotel,” and further explained: “If you like stained

                                         furniture in your room, hookers standing out front, a liquor

                                         store onsite and the sounds of loud parties with hookers all

                                         night then this is the place for you.”98



95
   Caley Cook, Sex Solicitor sentenced to community service, ELKO DAILY (Nov. 13, 2013),
https://elkodaily.com/news/sex-solicitor-sentenced-to-community-service/article_4ffd640c-4cd4-11e3-851c-
001a4bcf887a.html.
96
   Frantic prostitute alerts Wenatchee police about her attacker; two arrested, iFIBERONE (Apr. 6, 2018),
http://www.ifiberone.com/columbia_basin/frantic-prostitute-alerts-wenatchee-police-about-her-attacker-two-
arrested/article_da4591ac-39f6-11e8-9300-e7734bfabe6c.html.
97
   Man arrested on federal sex trafficking charges, WYOMING TRIBUNE EAGLE (Aug. 8, 2019),
https://www.wyomingnews.com/news/local_news/man-arrested-on-federal-sex-trafficking-
charges/article_310a0fce-3cc3-59d7-899f-923558845803.html.
98
   Review of Red Lion Inn & Suites Victoria, Victoria, British Columbia (Apr. 28, 2013), available at
https://www.tripadvisor.com/ShowUserReviews-g154945-d182597-r159076862-Red_Lion_Inn_Suites_Victoria-
Victoria_Victoria_Capital_Regional_District_Vancouve.html.

COMPLAINT                                            66
           Case 3:19-cv-01992-IM           Document 1         Filed 12/09/19       Page 67 of 74




                             C.       THE SEX TRAFFICKING OF A.B.

     72.   A.B. was trafficked through Oregon and Washington beginning in September 2012

     through March 2013. A.B. was subject to repeated instances of rape, physical abuse, verbal

     abuse, exploitation, psychological torment, and false imprisonment at the Defendants’ hotels

     from September 2012 to March 2013.

     73. A.B. was required to have sex for payment with various buyers at the Defendants’

     hotels in response to advertisements for commercial sex that her trafficker posted on

     websites such as www.backpage.com. 99

     74. A.B. was sold by her trafficker for sex to at least 7 “clients” per night.

     75. During times she was with a “john”, her trafficker used hotel Wi-Fi to post

     advertisements, talk to “johns”, and watch and record her sexual acts.

     76. From approximately September 2012 through March 2013, the Plaintiff was repeatedly

     trafficked for sex at the DoubleTree, Days Inn, Residence Inn, Rodeway Inn, Extended

     Stay America, and Red Lion hotels.

     77. Each buyer entering Defendant Hotels’ properties was a non-paying guest and left

     shortly after he arrived. Her trafficker would wait in the lobby or in the car while A.B. was

     sex trafficked on Defendant Hotels’ properties. The foot traffic to the rooms was constant

     and voluminous. When the hotel doors were locked, A.B. would walk out of her room in a

     tank top and “booty shorts” to open the front lobby door for unregistered men late at night.

     78. A.B.’s trafficker always booked the rooms directly from the front desk or online. He

     paid for each room using his debit card or cash and often booked rooms using an employee

99
   Backpage.com was the leading online marketplace for commercial sex, until it was seized by the federal
authorities in April 2018. Backpage.com operated in 97 countries and 943 locations worldwide—and was last valued
at more than a half-billion dollars. See STAFF OF PERMANENT SUBCOMMITTEE ON INVESTIGATIONS;
118TH CONG., REP. ON BACKPAGE.COM’S KNOWING FACILITATION OF ONLINE SEX TRAFFICKING
(Comm. Print 2017).

COMPLAINT                                             67
      Case 3:19-cv-01992-IM         Document 1      Filed 12/09/19     Page 68 of 74




  discount code. After booking the room, her trafficker would get two keys and take one key

  to A.B., who would be waiting in the car. Each time, A.B. would walk to the room by

  herself, never making eye contact and not having registered as a guest.

  79. Abundant used condoms were scattered across various surfaces and visible to any

  hotel employee who entered the room.

  80. A.B. was required to avoid eye contact with hotel staff and did not speak to anyone.

  Despite numerous surveillance cameras throughout the hotel properties, no help or

  attention was given to A.B. by any hotel staff.

  81. The Plaintiff encountered the same hotel staff over the course of the time she was

  trafficked for sex at the Defendant hotel properties. Hotel staff ignored A.B. and did

  nothing to prevent the ongoing torture she endured while she was regularly trafficked for

  sex at Defendants’ hotel properties.

  82. Despite obvious signs of human trafficking (no eye contact and duration of stay) and

  indicators of commercial sex activity (bottles of lubricants, boxes of condoms, used

  condoms in the trash, excessive requests for towels and linens, room rentals by her pimp

  with cash or credit while A.B. actually entered the room). Defendant Hotels failed to

  recognize or report Plaintiff A.B.’s trafficking. Through room rentals to her trafficker, the

  Defendants harbored or otherwise facilitated a sex trafficking venture on their hotel

  properties and accordingly, financially benefited from the sex trafficking the Plaintiff

  suffered. Furthermore, the Defendants failed to prevent her continued victimization.

  83. Prior to, during, and following the incidents described herein, the Defendants had

  actual and/or constructive knowledge of drug dealing, prostitution, and/or general safety



COMPLAINT                                     68
        Case 3:19-cv-01992-IM         Document 1     Filed 12/09/19      Page 69 of 74




  concerns at their hotels, including, but not limited to, video surveillance of their hotels, as

  well as oral or written complaints regarding said suspicious activity. The Defendants failed

  to take any actions to curtail these activities.

  84.   Had the Defendants been paying attention to the activities being conducted at their

  hotels and on their properties, and the apparent red flags outlined above, it would have

  been impossible for them not to notice the victimization of A.B.

  85.   The impact of being choked and sex trafficked at the Defendants’ hotel properties has

  forever emotionally and physically injured A.B. who, despite the many years since her

  escape suffers immensely as a result of the horrors inflicted upon her at the Defendants’

  hotel properties.

               D. THE DEFENDANTS FACILITATED THE TRAFFICKING OF A.B.

  86.   Hilton, Wyndham, Marriott, Choice Hotels, ESA, and RLHC (“Defendant Hotels”)

  profited from the sex trafficking of A.B. and knowingly or negligently aided and engaged

  with her trafficker in his sex trafficking venture. The Defendants leased rooms to A.B.’s

  trafficker, when they knew, or should have known, that he was using their room to

  imprison A.B. and subject her to repeated exploitation as he forced her into sexual

  servitude.

  87. Defendant Hotels knew, or should have known, that A.B. was being trafficked and that

  the Defendants were knowingly benefiting financially from said exploitation, because

  A.B.’s trafficker frequented the Defendants’ hotels.

  88. Defendant Hotels knew, or should have known, that A.B. was being trafficked because

  A.B. was arrested on property grounds, constantly entertained traffic to appease her

  traffickers’ daily quotas, and her traffickers would help check her in then not proceed to



COMPLAINT                                       69
        Case 3:19-cv-01992-IM       Document 1          Filed 12/09/19   Page 70 of 74




  the room; behavior that indicated they were using the Defendants’ hotels for his illegal sex

  trafficking venture.

  89.   Defendant Hotels actively participated in this illegal endeavor by knowingly or

  negligently providing lodging to A.B.’s trafficker in which to harbor A.B. while he was

  trafficking her.

  90.   Defendant Hotels profited from the sex trafficking of A.B. and knowingly or

  negligently aided and participated with A.B.’s trafficker in his criminal venture. The

  Defendants took no action as A.B. repeatedly visited the hotel, often with different guests,

  without any luggage, avoiding all eye contact, and exhibiting signs of malnourishment.

  91.   Defendant Hotels actively participated in this illegal endeavor by knowingly or

  negligently providing lodging to those who purchased sex from A.B. in which to harbor

  A.B. while she was being trafficked.

  92.   The Defendant Hotels all had the opportunity to stop A.B.’s trafficker and offenders

  like him from victimizing A.B. and others like her. Instead, every Defendant failed to take

  reasonable measures to stop sex trafficking from occurring in their hotels.

  93.   The Defendant Hotels all financially benefited from the sex trafficking of A.B., and

  other victims like her, and developed and maintained business models that attract and

  foster the commercial sex market for traffickers and buyers alike.

  94.   Defendant Hotels enjoy the steady stream of income that sex traffickers bring to their

  hotel brands, such as the DoubleTree, Days Inn, Residence Inn, Extended Stay America,

  and Red Lion Inn.

  95.   Defendant Hotels financially benefit from their ongoing reputation for privacy,

  discretion, and the facilitation of commercial sex.


COMPLAINT                                     70
        Case 3:19-cv-01992-IM          Document 1       Filed 12/09/19   Page 71 of 74




  96.   Defendant Hotels failed to take any steps to alert the authorities, properly intervene

  in the situation, or take reasonable security steps to improve awareness of sex trafficking

  and/or prevent sexual exploitation on their properties.

  97.   Defendant Hotels maintained their deficiencies to maximize profits by:

          a. Reducing the cost of training employees and managers of how to spot the signs

                 of human trafficking and sexual exploitation and what steps to take;

          b. Not refusing room rentals, or reporting guests to law enforcement, in order to

                 maximize the number of rooms occupied and the corresponding rates, even if

                 the rooms rented were to sex traffickers or buyers;

          c. Lowering security costs by not having proper security measures, including, but

                 not limited to, employing qualified security officers to actively combat human

                 trafficking and sexual exploitation;

  98.    As a direct and proximate result of these egregious practices on the part of the

  Defendant Hotels, A.B. and victims of sex trafficking and exploitation like her, have been

  permanently injured and damaged physically, emotionally, psychologically, and

  financially.

                                     CAUSES OF ACTION

                        A. COUNT ONE – 18 U.S.C §1595 (“TVPRA”)

  99.   The Plaintiff A.B. incorporates each foregoing allegation.

  100. A.B. is a victim of sex trafficking within the meaning of 18 U.S.C. §1591(a) and is

  therefore entitled to bring a civil action under 18 U.S.C. §1595.

  101. The Defendants’ acts, omissions, and commissions, taken separately and/or together,

  outlined above, constitute a violation of 18 U.S.C. §1595. Specifically, the Defendants had


COMPLAINT                                        71
       Case 3:19-cv-01992-IM          Document 1    Filed 12/09/19     Page 72 of 74




  a statutory obligation not to benefit financially from a venture that they knew, or should

  have known, to engage in violations of 18 U.S.C. §1591 (a). At all relevant times, the

  Defendants breached this duty by participating in, and facilitating, the harboring and

  providing of A.B. for the purposes of commercial sex induced by force, fraud, or coercion,

  by their acts, omissions, and commissions.

  102. The Defendants have financially benefited as a result of these acts, omissions, and/or

  commissions by keeping operating costs low, and maintaining the loyalty of the segment

  of their customer base that seeks to participate in the sex trade. Moreover, the Defendants

  directly benefitted from the trafficking of A.B. on each occasion they received payment for

  rooms that she was being kept in at the Defendants’ hotels. The actions, omissions, and/or

  commissions alleged in this pleading were the but for and proximate cause of A.B.’s

  injuries and damages.

  103. A.B. has suffered substantial physical and psychological injuries as the result of being

  trafficked and sexually exploited at the Defendants’ hotels and properties in violation of 18

  U.S.C. §1591(a).

                                  PRAYER FOR RELIEF

     WHEREFORE the Plaintiff requests that the jury selected to hear this case render a

  verdict in her favor on all counts alleged, and against each and every named Defendant,

  separately and severally, and that it award damages to her in an amount which will

  adequately compensate her for the injuries and damages she sustained due to the

  Defendants’ conduct outlined as follows:

          a. All available compensatory damages for the described losses with respect to

              each cause of action;


COMPLAINT                                      72
      Case 3:19-cv-01992-IM          Document 1       Filed 12/09/19     Page 73 of 74




          b. past and future medical expenses, as well as the costs associated with past and

               future life care;

          c. past and future lost wages and loss of earning capacity;

          d.   past and future emotional distress;

          e. consequential and/or special damages;

          f.   all available noneconomic damages, including without limitation pain,

               suffering, and loss of enjoyment of life;

          g. disgorgement of profits obtained through unjust enrichment;

          h. restitution;

          i.   punitive damages with respect to each cause of action;

          j.   reasonable and recoverable attorneys' fees;

          k. costs of this action; and

          l.   pre-judgment and all other interest recoverable.

  Also, on the basis of the foregoing, the Plaintiff requests that a jury be selected to hear this

  case and render a verdict for the Plaintiff, and against the Defendants, and that it award

  damages to the Plaintiff in an amount which adequately reflects the enormity of the

  Defendants’ wrongs, and which will effectively prevent other similarly caused acts.

  Further, the Plaintiff requests that the Court enter judgment consistent with the jury's

  verdict, and prays for any other damages and equitable relief the Court or jury deems

  appropriate under the circumstances.


                       THE PLAINTIFF DEMANDS A TRIAL BY JURY




COMPLAINT                                      73
     Case 3:19-cv-01992-IM    Document 1   Filed 12/09/19    Page 74 of 74




    Dated: December 9, 2019                RESPECTFULLY SUBMITTED,

                                                /s/ Joel Shapiro
                                                Joel Shapiro, OSB #003814
                                                Law Office of Joel Shapiro, LLC
                                                1312 SW 16th Ave, 2nd Floor
                                                Portland, Oregon 97201
                                                T: (503) 224-5950
                                                E: joel@joelshapirolaw.com

                                               /s/ Kimberly Lambert Adams
                                               Kimberly Lambert Adams (pro hac
                                               vice admission forthcoming)
                                               FL Bar No. 0014479
                                               Levin, Papantonio, Thomas,
                                               Mitchell, Rafferty & Proctor, P.A.
                                               316 S. Baylen St. Suite 600
                                               Pensacola, FL 32502
                                               T: 850.435.7056
                                               F: 850.436.6056
                                               E: kadams@levinlaw.com

                                                Trial Attorneys for Plaintiff




COMPLAINT                            74
